Exhibit 10.1

Certain direct and indirect subsidiaries of Equity Residential (collectively,
the “Company”) have agreed to sell the Company’s Lexford Housing Division to
certain affiliates of Empire Group Holdings LLC for a total cash purchase price
of $1,086,000,000, as reported in the Company’s current report on Form 8-K dated
June 28, 2006, through the execution and delivery of eight substantially similar
purchase and sales agreements.  The Company is herewith filing the form of
purchase and sale agreement and the exhibits thereto containing substantive
transaction terms.  Seven of the eight Agreements contemplate the sale of
limited liability equity interests, as reflected in the attached form
Agreement.  The remaining Agreement, representing less than eight percent of the
total cash purchase price, contemplates the direct sale of properties, and
therefore certain of the provisions of such Agreement differ from the attached
form solely to reflect this difference.

LEXFORD

LLC MEMBERSHIP INTEREST TRANSFER AGREEMENT – [#]

THIS LEXFORD LLC MEMBERSHIP INTEREST TRANSFER AGREEMENT (“Agreement”) is entered
into as of the 28th day of June, 2006 (“Effective Date”), by and among [Seller
Entity] (“              ” or the “Seller”) and [Buyer Entity], a Delaware
limited liability company (“Buyer”).

RECITALS:

WHEREAS, [Seller Entity] is [or intends to be – see Section 2.1] the indirect
owner of 100% of the equity ownership interests in the Properties described in
Exhibit A;

WHEREAS, [Seller Entity] desires to sell and Buyer agrees to purchase [Seller
Entity]’s 100% membership interest (the “Interest”) in [subsidiary of Seller
Entity], a Delaware limited liability company (the “Owner LLC”), which owns 100%
of the equity interests in the Property Owners (collectively, the “Property
Owner Interests”) owning legal and equitable title to the Properties described
in Exhibit A, including any related improvements, facilities, amenities,
structures, driveways and walkways constructed on such Properties.

NOW, THEREFORE, in consideration of the above recitals, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:

Section 1.               DEFINITIONS AND EXHIBITS.

1.1           Definitions.  For purposes of this Agreement, each of the
following terms, when used herein with an initial capital letter, shall have the
meaning ascribed to it as follows:

Affiliate.  Of any Person means another Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person.

Agreement.  This Lexford LLC Membership Interest Transfer Agreement – [#].


--------------------------------------------------------------------------------




 

Building(s).  The buildings located on the Land and having the address shown on
Exhibits A attached hereto and by this reference made a part thereof.

Business Day.  Each day other than Saturday, Sunday and any other day on which
trading does not occur on the New York Stock Exchange and any day that is a
Jewish holiday on which work may not be performed in accordance with Orthodox
Jewish custom.

Buyer Disclosure Parties.  Buyer Parties together with their financial advisors,
lenders, partners, lawyers, consultants, employees, officers and other agents.

Buyer Inspection Party.  As defined in Section 4.

Buyer’s Knowledge Parties.  Abe Miller and Mark Dean.

Buyer Parties.  Buyer and the Affiliates of Buyer that are parties to the
Lexford Property Agreements.

Closing.  As defined in Section 9.1.

Closing Date.  September 27, 2006.

Closing Statement.  As defined in Section 2.3

Confidentiality Agreement.  That certain letter agreement dated March 23, 2006,
executed by Buyer’s Affiliate, “Empire Group”, in favor of ERP concerning the
Properties and the transaction contemplated hereby.

Damages.  Any liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements of
whatever kind or nature, including but not limited to, reasonable attorney’s
fees and expenses.

Disclosures.  As defined in Section 6.1.

Effective Date.  The date upon which this Agreement shall be deemed effective,
which shall be the date first above written.

Delinquent Amounts.  As defined in Section 2.3.2.

Earnest Money.  As defined in the Earnest Money Escrow Agreement.

Earnest Money Escrow Agreement.  That certain Escrow Agreement of even date
herewith among Seller, Buyer’s Affiliate and Escrowee substantially in the form
attached hereto as Exhibit B.

Employment Matters Agreement.  An agreement, in the form attached hereto as
Exhibit K, to be entered into at Closing between Lexford Management Company and
Empirian Management Company, Inc.

2


--------------------------------------------------------------------------------




 

ERP.  ERP Operating Limited Partnership, an Illinois limited partnership.

ERPM.  Equity Residential Properties Management Corp., a Delaware corporation.

Escrowee.  First American Title Insurance Company.

Event of Buyer’s Default.  As defined in Section 10.2.

Event of Seller’s Default.  As defined in Section 10.1.

General Partners.  As defined in Section 5.1.8.

Improvements.  The Buildings and any other buildings, structures and
improvements located upon the Land, including the Property Owner’s interest, if
any, in all systems, facilities, fixtures, machinery, equipment and conduits to
provide fire protection, security, heat, exhaust, ventilation, air conditioning,
electrical power, light, plumbing, refrigeration, gas, sewer and water thereto
(including all replacements or additions thereto between the date hereof and the
Closing Date).  Unless otherwise specifically provided herein, the terms,
conditions, representations, warranties and covenants of this Agreement, if any,
relating to the Improvements shall be applied separately to the portion of the
Improvements included in each Project.

Indemnification Agreement.  As defined in Section 9.2.4.

Interest.  As defined in the Recitals.

Land.  All that tract or parcel of land owned by each Property Owner and
described in the applicable Title Commitment and by this reference made a part
hereof and all privileges, rights, easements, hereditaments and appurtenances
thereto belonging, and all right, title and interest of such Property Owner in
and to any streets, alleys, passages and other rights of way included therein or
adjacent thereto (before or after the vacation thereof).  Unless otherwise
specifically provided herein, the terms, conditions, representations, warranties
and covenants of this Agreement, if any, relating to the Land shall be applied
separately to the portion of the Land included in each Project.

Lease(s).  Each lease of space within the Improvements and any amendments,
renewals, extensions, expansions and guaranties thereof (a) in force and effect
as of the Effective Date, and/or (b) executed by a Property Owner after the
Effective Date in accordance with Section 7.5, including all of the applicable
Property Owner’s right, title and interest in each such lease.  Unless otherwise
specifically provided herein, the terms, conditions, representations, warranties
and covenants of this Agreement, if any, relating to the Leases shall be applied
separately to the portion of the Leases related to each Project.

Lexford Assets.  Collectively, all of the “Properties” - as defined in the
Lexford Property Agreements - that are subject to the Lexford Property
Agreements.

3


--------------------------------------------------------------------------------




Lexford Employees.  As defined in Exhibit K.

Lexford Management Company.  Equity Apartment Management LLC.

Lexford Property Agreements.  Collectively, (a) this Agreement, (b) those
certain other Lexford LLC Membership Interest Transfer Agreements 1S through 6
by and between Seller and Buyer or an Affiliate or Affiliates of Buyer; (c) that
certain Lexford LLC Membership Interest Transfer Agreement between ERP and an
Affiliate of Buyer and (d) that certain Agreement for Sale of Real Estate and
Related Property between Seller or Seller’s Affiliates and an Affiliate of
Buyer.

Loan Policies.  As defined in Section 3.1.

Management Property Purchase Price.  As defined in Section 2.1

Master Disclosure Schedule.  That certain Master Disclosure Schedule, of even
date herewith, furnished by Seller or Seller’s Affiliate, receipt of which has
been acknowledged by Buyer or Buyer’s Affiliate.

Material Adverse Effect.  Any changes, event, effect, or set of circumstances
that, when taken individually or together with all other adverse changes,
events, effects, or sets of circumstances that have occurred, including any and
all other defaults, breaches of representations and warranties, or failures of
condition precedent, is or is reasonably likely to be materially adverse to the
business, operations, improvements, or condition (financial or otherwise), of
the Lexford Assets taken as a whole, except for any such change, event, effect
or set of circumstances arising out of or resulting from (a) changes in
conditions (including changes in law or generally accepted accounting
principles) affecting the multifamily residential or real estate industries
generally, or the United States of America or global economy, (b) the
commencement, continuation or escalation of a war, material armed hostilities or
other material international or national calamity or act of terrorism directly
or indirectly involving or affecting the United States of America or
(c) earthquakes, hurricanes, other natural disasters or acts of G-d. 
Notwithstanding the foregoing or anything to the contrary contained herein, a
Material Adverse Effect shall be deemed to arise if any one or more events,
effects, or circumstances, when taken individually or together with other
events, effects, or circumstances, including one or more defaults, breaches of
representations and warranties, or failures of conditions precedent, have
resulted or are reasonably likely to result in Damages exceeding $40 million

OFAC List.  As defined in Section 5.3.3.

Owner LLC.  As defined in the Recitals.

Owner’s Policies.  As defined in Section 3.1.

Permitted Title Exceptions.  As defined in Section 3.1.

4


--------------------------------------------------------------------------------




Person.  Any natural person, partnership, corporation, limited liability
company, trust, estate, association, unincorporated organization or other entity
or association.

Personal Property.  Each Property Owner’s right, title and interest in any
equipment, machinery, furnishings, supplies and other tangible personal property
owned by the applicable Property Owner located on the Property as of the
Effective Date and through the Closing Date and used in connection with
operation, ownership, management or maintenance of the Improvements.  Unless
otherwise specifically provided herein, the terms, conditions, representations,
warranties and covenants of this Agreement, if any, relating to the Personal
Property shall be applied separately to the portion of Personal Property
included in each Project.

Project.  Each separate parcel or parcels of Land, Improvements and Personal
Property owned by a Property Owner.  Unless otherwise specifically provided
herein, the terms, conditions, representations, warranties and covenants of this
Agreement, if any, relating to the Property shall be applied separately to each
Project comprising the Property.  “Projects” means and includes all of the
Projects subject to this Agreement.

Property.  Each Property Owner’s right, title and interest in, to and under the
following property:  (i) its Project; and (ii) all rights of way or use, trade
names and marks (excluding any right to the name “Equity Residential”), Leases,
Service Contracts, tenements, hereditaments, appurtenances and easements now or
hereafter belonging or pertaining to any of the foregoing, except those, if any,
hereinafter expressly reserved to Seller in accordance with the terms of this
Agreement.  Property does not include (i) cash or cash equivalent instruments in
short term investment accounts or receivables from any insurance companies for
losses applicable to the period prior to the Closing Date, all of which will be
retained by Seller (subject to the terms of Section 12.2 below), except for any
security deposits and interest thereon held by Property Owner in connection with
any Lease, which shall be treated in accordance with Section 2.3.3, or (ii) any
cash, assets or other interests excluded pursuant to Section 14.4.

Property Owner.  The legal entity owning fee simple title to an applicable
Property as disclosed in the applicable Title Commitment.  Any documents to be
delivered by any Property Owner or any representations and covenants, or
warranties made by any Property Owner in this Agreement shall apply to each
Property Owner as it relates to the Property owned by that Property Owner only.

Property Owner Interests.   As defined in the Recitals.

Purchase Price.  As defined in Section 2.1.

Reynoldsburg Lease.  As defined in Section 5.1.12.

SEC.  As defined in Section 15.9

Seller Deliveries.  To the extent in Seller’s and/or the Property Owners’
possession or reasonable control as of the Effective Date, the following items
(it being agreed, however, that Seller shall have no obligation to prepare or
cause to be prepared

5


--------------------------------------------------------------------------------




any of the following items, to the extent that they do not already exist or
would not be prepared in the ordinary course of Seller’s business, and provided
that Seller does not represent or warrant the accuracy of any such items, except
to the extent expressly set forth in Section 5.1 of this Agreement): Seller’s or
any Property Owner’s existing plans and specifications for the Buildings, if
any; any environmental, site assessment, soils, engineering, architectural,
termite, pest control, endangered species, ADA and Fair Housing Act compliance,
handicapped access reports or studies and data prepared by third parties and in
Seller’s or any Property Owner’s possession or reasonable control with respect
to the Property; Seller’s or any Property Owner’s existing surveys of the
Projects, if any; the Leases; lease correspondence files; the Service Contracts;
a copy of each Property Owner’s standard form lease; copies of ad valorem tax
statements relating to each Project for the lesser of the prior two (2) years or
Property Owner’s period of ownership; operating statements and summaries of
capital expenditures for each Project for the lesser of the prior two (2) years
or Property Owner’s period of ownership; a list of Personal Property at each
Project; a schedule of all insurance policies relating to each Project, together
with a schedule of the loss claim history (prepared by Seller or a Property
Owner, as opposed to a “loss run” from an insurer) for the lesser of the prior
two (2) years or Property Owner’s period of ownership; all current reports from
the Property Owner’s on-site management and accounting systems located at each
Project; a list of all pending or threatened litigation against any Property
Owner, management company or Seller with respect to claims regarding or relating
to the Property or any Property Owner; copies of the organizational documents
for each Property Owner and all amendments thereto; a list, together with
copies, of all license agreements; and those other materials delivered to or
made available to Buyer by Seller as may be posted on the Merrill Corp.
Datasite-Project Blackbird website for this transaction, to which website Buyer
has been provided access.

Seller.  [Seller Entity].

Seller Parties.  Seller, ERP and each other Affiliate of Seller that are parties
to the Lexford Property Agreements.

Seller’s Advisor.  J.P.  Morgan Securities Inc.

Service Contracts.  All of the service, operating, construction or management
contracts, supply and equipment rental, labor or material contracts, maintenance
or repair contracts or other agreements that are in force and effect, to the
extent they affect the operation, ownership or management of any of the
Projects, but only to the extent assignable, without cost to Buyer and the
applicable Property Owner’s obligations thereunder are expressly assumed by
Buyer pursuant to this Agreement.

Tax Appeals.  As defined in Section 14.8.

Tenant(s).  Each tenant that has executed a Lease.

Tenant Receivables.  As defined in Section 2.3.2.

6


--------------------------------------------------------------------------------




Title Commitment.  Commitment(s) issued by the Title Insurer for an owner’s
policy of title insurance (in the form most recently adopted by ALTA) for each
Property, covering title to the Land and Improvements included in such Property,
and showing applicable Property Owner as owner of said Land and Improvements and
made available to Buyer through the Title Insurer’s Fast Closer electronic
system.

Updated Rent Roll.  As defined in Section 9.2.11.

Title Insurer.  First American Title Insurance Company, 30 N.  LaSalle St.,
Chicago, IL 60602, with assistance from the New York office of First American
Title Insurance Company.

Vendor(s).  Each vendor with whom any Property Owner or affiliated entity has
executed a Service Contract.

1.2           EXHIBITS.  Attached hereto and forming an integral part of this
Agreement are the following exhibits, all of which are incorporated into this
Agreement as fully as if the contents thereof were set out in full herein at
each point of reference thereto:

Exhibit A

 

List of Properties

Exhibit B

 

Earnest Money Escrow Agreement

Exhibit C

 

Intentionally Omitted

Exhibit D

 

Intentionally Omitted

Exhibit E

 

Intentionally Omitted

Exhibit F

 

Notice to Tenants

Exhibit G

 

Intentionally Omitted

Exhibit H

 

Intentionally Omitted

Exhibit I

 

Notice to Vendors

Exhibit J

 

Management Property Bill of Sale

Exhibit K

 

Employment Matters Agreement

Exhibit L

 

Assignment and Acceptance of Membership Interest

Exhibit M

 

Indemnification Agreement

Exhibit N

 

Intentionally Omitted

Exhibit O

 

Non-Foreign Certificate

Exhibit P

 

Assignment and Assumption of Service Contracts

Exhibit Q

 

Assignment and Assumption of Reynoldsburg Lease

 

Section 2.               PURCHASE PRICE.

2.1           Purchase Price.  The total consideration to be paid by Buyer to
Seller for the Interest (the “Purchase Price”) is set forth on Exhibit A and
shall be allocated among all of the Properties as set forth on Exhibit A. 
Notwithstanding the foregoing, Buyer may, by written notice to Seller no later
than fifteen (15) days prior to the Closing Date, reallocate the Purchase Price
among the Properties (which reallocation right may be exercised one time only),
provided that such reallocation (i) is reasonable, in Seller’s reasonable
judgment, (ii) does not change the overall aggregate Purchase Price set forth on
Exhibit A, and (iii) does not change the allocated Purchase Price of a Property
after such Property has been excluded from the Properties to be

7


--------------------------------------------------------------------------------




conveyed pursuant to the terms of this Agreement, or with respect to which there
is or has been an occurrence or Permitted Title Exception that could lead to
such exclusion.   The Purchase Price shall be paid in accordance with the terms
of Section 2.2.  In addition to the Purchase Price, Buyer’s Affiliate shall
purchase all of the tangible personal property of Lexford Management Company,
and any intangible personal property of Lexford Management Company that is
exclusively used by same, including without limitation goodwill, for $3,000,000
(the “Management Property Purchase Price”) concurrently with the Closing, as set
forth in Section 9.2.13 hereinbelow.

Lexford OP is in the process of acquiring certain third party limited partner
interests in those Properties identified as Syndicated Properties on Exhibit A
or obtaining required consents sufficient to authorize the transaction
contemplated hereunder.  If prior to the Closing Date, Lexford OP is unable to
acquire sufficient third party limited partner interests or consents to
authorize the transaction contemplated hereby, and if Buyer and Seller are
unable to mutually agree upon a mutually satisfactory arrangement for conveyance
of the affected Property or Properties, then the applicable Property or
Properties shall not be conveyed to Buyer hereunder and, accordingly, the
Purchase Price shall be reduced by the applicable amount set forth on
Exhibit A.  In the event a Property or Properties are excluded from the
conveyance hereunder as provided above, then at the election of Seller, made by
written notice given to Buyer prior to the Closing Date, Buyer shall manage such
excluded Property or Properties for up to one (1) year following the Closing
Date, as elected by the Seller pursuant to a management agreement to be mutually
agreed upon by Buyer and Seller; provided, however, that Seller shall have the
right to terminate such management at any time upon 30 days notice given to
Buyer.  The fee payable to Buyer for such post-closing management shall be a
commercially reasonable market management fee. [The language in this paragraph
is contained in one purchase and sale agreement (the “Syndicated Agreement”). 
As of July 31, 2006, this language remains potentially applicable to three
properties with an aggregate purchase price of approximately $8.4 million]

2.2           Earnest Money; Cash at Closing

2.2.1        Concurrently herewith: (i) Seller, Buyer’s Affiliate and a duly
authorized representative of the Chicago Office of Escrowee shall execute the
Earnest Money Escrow Agreement, in the form attached hereto as Exhibit B, and
(ii) Buyer shall deposit or cause to be deposited the Earnest Money with the
Escrowee. The Earnest Money shall be invested as Seller and Buyer’s Affiliate,
as agent for Buyer, shall jointly direct in accordance with the Earnest Money
Escrow Agreement.  Any and all interest earned on the Earnest Money shall be for
Buyer’s account and shall be reported to Buyer’s federal tax identification
number.

2.2.2        If the transaction closes in accordance with the terms of this
Agreement, at Closing, the Earnest Money shall be delivered by Escrowee to
Seller as part payment of the Purchase Price.  If the transaction fails to close
due to a default on the part of Buyer, Seller shall have the remedy options
provided for in Section 10.2 below.  If the transaction fails to close due to a
failure of a condition precedent to Buyer’s performance as more fully provided
and set forth in Section 8.1, then Buyer shall be entitled to cancel this
transaction and receive a refund of the Earnest Money, and upon the occurrence
of a Seller’s Event of Default, Buyer shall have the remedy options provided for
in Section

8


--------------------------------------------------------------------------------




10.1 below.  If the transaction fails to close due to a default on the part of
Seller, Buyer shall have the remedy options provided for in Section 10.1 below.

2.2.3        At Closing, Buyer shall pay to Seller, with current, federal funds
wire transferred to an account designated by Seller in writing at least one (1)
Business Day prior to Closing, an amount equal to the Purchase Price, minus the
sum of the Earnest Money which Seller shall receive at Closing from the
Escrowee, and plus or minus, as the case may require, the closing prorations and
adjustments to be made pursuant to Section 2.3 below.

2.2.4        Buyer hereby acknowledges and agrees that Buyer’s Affiliate is
acting as its agent with respect to the Earnest Money, and that Escrowee is
authorized to return Earnest Money to its attorneys, Dreier LLP, in trust in the
event that the Earnest Money is to be returned to Buyer pursuant to the terms of
this Agreement in accordance with the terms of this Agreement.

2.3           Closing Prorations and Adjustments.  Seller shall prepare or cause
Escrowee to prepare the closing statement (the “Closing Statement”) of the
prorations and adjustments required by this Agreement and submit it to Buyer at
least three (3) Business Days prior to the Closing Date.  The Closing Statement
shall be subject to the mutual review and comment by Buyer and Seller.  Buyer
and Seller shall consult in good faith regarding the preparation of a final
Closing Statement with the objective of accurately reflecting all items to be
prorated as of the Closing Date.  The following items are to be prorated,
adjusted or credited (as appropriate) as of the close of business on the Closing
Date, on the basis of a 365 day year, it being understood that for purposes of
prorations and adjustments, Seller shall be deemed to be the beneficial owner of
the Property on the day prior to the Closing Date and Buyer shall be deemed to
be the beneficial owner of the Property as of the Closing Date:

2.3.1        Real estate and personal property taxes and assessments shall be
prorated between Buyer and Seller on the basis of the current tax bill (or, the
most recent ascertainable tax bill, if the current bill is not then available). 
Any taxes relating to the tax period (or portion thereof) after Closing shall be
assumed by Buyer effective as of Closing and paid by Buyer when due and payable,
provided that Seller shall be responsible for the prorated portion thereof
relating to the period prior to Closing.  If Seller or any Property Owner files
(or has previously filed) an action for an adjustment of Taxes affecting any tax
year prior to the year of Closing, any tax savings or refunds resulting from
such action shall be solely the property of Seller.  If Seller, the Property
Owners or Buyer should file such an action affecting the tax year in which the
Closing occurs, and if as a result thereof taxes for said tax year are reduced,
then any tax savings or refunds and the third party costs incurred to achieve
the tax savings or refunds shall be prorated between Seller and Buyer effective
as of the Closing Date.  The provisions of this paragraph shall survive until
the first anniversary of the Closing.  The following provisions shall control
for Properties located in Florida and Ohio:

(a)           Florida Properties:  real estate and personal property taxes and
assessments (on the basis of the most recent ascertainable tax bill if the
current bill is not then available, and in any case, calculated taking into
account the 4%

9


--------------------------------------------------------------------------------




discount available for payment of real estate taxes prior to December; provided,
however, in the event the Closing takes place after the period of time for the
4% discount has expired, the discount shall be applied only in the event
Property Owner took advantage of such discount when it paid the real estate
taxes);

(b)           Ohio Properties:  real estate and personal property taxes and
assessments (on the basis of the most recent ascertainable tax bill if the
current bill is not then available).  Any real estate or personal property tax
proration applicable to a fiscal time period for which a tax bill has not yet
been issued shall be based on 103% of the most recently issued tax bill;

2.3.2        the rent and all other sums payable by Tenants under the Leases
(collectively, “Tenant Receivables”) shall be prorated between Seller and Buyer;
provided, however, that rent and all other sums which are due and payable to
Property Owner by any Tenant but uncollected as of the Closing (collectively,
the “Delinquent Amounts”) shall not be adjusted, but shall be apportioned as
follows:   All Tenant Receivables collected by Buyer or Seller after Closing
shall be allocated (i) first, to Tenant Receivables due for the month during
which the Closing occurs (and shall be allocated between Seller and Buyer as if
same had been prorated at Closing), (ii) second, to Tenant Receivables then
currently due and payable for periods of time after Closing and (iii) third, to
Tenant Receivables due and payable for any periods of time before the month in
which the Closing occurs.  In the event Buyer receives Tenant Receivables after
Closing to which Seller is entitled as provided above, Buyer agrees to promptly
remit said funds to Seller.  In the event Seller receives Tenant Receivables
after Closing to which Buyer is entitled as provide above, Seller agrees to
promptly remit said funds to Buyer.  At Closing, Seller shall deliver to Buyer a
schedule of all such Delinquent Amounts.  In the event any Delinquent Amount is
inadvertently omitted from such schedule, Seller shall not be deemed to have
waived its rights to such Delinquent Amount.  Buyer shall include any and all
Delinquent Amounts in the first bills submitted to the tenants in question after
the Closing and, so long as such tenants remain in occupancy, shall continue to
do so for twelve (12) months thereafter.  Buyer shall promptly remit to Seller
any Delinquent Amounts so collected.  The provisions of this Section 2.3.2 shall
survive until the first anniversary of the Closing.

2.3.3        the amount of unapplied security deposits held by the Property
Owners under the Leases (and interest thereon, to the extent required by law or
the Leases) shall be credited in full to Buyer and applied against the Purchase
Price at Closing;

2.3.4        water, electric, telephone and all other utility and fuel charges,
fuel on hand (at cost plus sales tax) shall be prorated between Buyer and
Seller; provided, further, that (i) any deposits with utility companies shall
remain the property of the applicable Property Owner (for the benefit of Buyer,
and not Seller, after the Closing and shall be credited to Seller by way of an
increase to the Purchase Price and (ii) to the extent possible, meter readings
will be obtained by Seller and provided to Buyer on the Business Day immediately
preceding the Closing Date, or as reasonably practical prior to the Closing
Date, and Seller shall bear the charges for utility services based on such
readings and Buyer shall bear charges for all such utility services thereafter
(with an

10


--------------------------------------------------------------------------------




appropriate credit to Buyer for the estimated utility charges incurred between
the date of reading to the Closing Date);

2.3.5        amounts payable to or by Property Owners under the Service
Contracts shall be prorated between Buyer and Seller, but shall exclude any lump
sum or up-front payments paid to Property Owner with respect thereto prior to
the Effective Date;

2.3.6        license and permit fees shall be prorated between Buyer and Seller;
and

2.3.7        any credits to which Buyer or Seller is entitled pursuant to
Section 12.2 or Section 14.9;

2.3.8        Rent and additional rent pursuant to the Reynoldsburg Lease;

2.3.9        Property Owners’ share of maintenance costs pursuant to reciprocal
roadway easements and other agreements with neighboring landowners covering
costs to maintain and repair shared driveways, roadways, sewers and other 
common facilities; and

2.3.10      other similar items of income and expenses of operation of the
Property shall be prorated between Buyer and Seller.

Except with respect to general real estate and personal property taxes (which
shall be reprorated upon the issuance of the actual bills, if necessary other
than for Properties located in Ohio, for which any such prorations shall be
final), any proration which must be estimated at Closing shall be reprorated and
finally adjusted as soon as practicable after the Closing Date and in any event
within six (6) months thereafter; otherwise, subject to the provisions of
Section 2.3.2 above, all prorations shall be final.  Payments in connection with
the final adjustment shall be due within thirty (30) days of written notice. 
All such rights and obligations shall survive until the first anniversary of the
Closing Date.

2.4           Closing Costs.  Buyer shall pay the costs of the Owner’s Policies
and/or Loan Policies, search charges, if any, beyond those necessary for the
preparation of the Title Commitments, costs for extended coverage, coinsurance,
reinsurance and any endorsements to any policy of title insurance, all escrow or
closing agent charges (the aforesaid costs being collectively referred to as,
“Title Costs”), costs for recording any deed, state, county and municipal
transfer taxes and documentary stamps (“Transfer Taxes”), the cost of any
updated surveys, all costs associated with any encumbrance Buyer places on the
Properties at Closing, all costs of Buyer’s due diligence (except as otherwise
specifically provided in this Agreement), and any other costs not expressly
required to be paid by Seller pursuant to this Agreement.  Notwithstanding the
foregoing agreements of Buyer, at Closing, Seller shall pay $1,000,000 in the
aggregate for Title Costs payable under the Lexford Property Agreements and
$1,000,000 in the aggregate for Transfer Taxes payable under the Lexford
Property Agreements.  In the event that either the Title Costs or Transfer Taxes
are less than $1,000,000, Seller shall give Buyer a credit against the Purchase
Price at Closing in an amount equal to the difference between the actual cost of
the Title Costs and/or the Transfer Taxes, as applicable, and $1,000,000. 
Additionally, notwithstanding the foregoing, in the event that Buyer obtains a
quote for Title Costs from a reputable national title insurance company other
than Title Insurer that is less than

11


--------------------------------------------------------------------------------




Title Insurer’s quote for Title Costs, Seller shall provide Buyer at Closing a
credit against the Purchase Price in an amount equal to the difference between
said quotes.  Seller shall pay all costs incurred in connection with the Seller
Deliveries and in order to pay and discharge any indebtedness encumbering the
Properties as of the date of this Agreement and to render title as required
hereunder.  Each party shall pay its own attorneys.  Brokerage commissions shall
be paid as set forth in Section 13.  The obligations of the parties to pay
applicable escrow or closing charges shall survive the termination of this
Agreement.  Notwithstanding anything to the contrary contained herein, Seller
agrees, at the request of Buyer, to cooperate in all reasonable respects at no
additional cost to Seller, in coordinating with those mortgagee(s) that are
Affiliates of Seller to effectuate the assignment of any outstanding mortgage or
deeds of trust encumbering the applicable Properties to Buyer’s or Buyer’s
Affiliates’ lender(s) in lieu of such Affiliate mortgagees issuing satisfactions
of said mortgages and/or deeds of trust.  Buyer acknowledges and agrees that the
consummation of any such assignment shall not be a condition to the closing of
the transaction contemplated hereby or permit any delay or extension of the
Closing Date.  Empire Group Holdings LLC (“Empire Holdings”) agrees to indemnify
and hold harmless all Seller Parties from and against any and all losses, risks,
liabilities, costs (including legal fees) and expenses, including, without
limitation, any taxes, penalties or fines imposed by any governmental entities,
incurred or imposed as a result of such mortgage assignment.

2.5           Property Debt.  At or prior to Closing, each Property Owner will
have paid and discharged or defeased all unpaid indebtedness for borrowed money
and other monetary liens encumbering its Property.

2.6           Employees.  If there are any suits brought by pre-Closing
employees of any Property Owner, Owner LLC, Seller or Lexford Management Company
for causes of action relating to such pre-Closing employment (including, without
limitation, wage and hour, unlawful discrimination, harassment, ERISA,
immigration, collective bargaining, payment of social security and similar
taxes, federal contracting, workers’ compensation and occupational safety, WARN
and any health continuation coverage under COBRA) and for damages accruing prior
to the Closing, which suits are not herein specifically referred to, Seller
shall pay and discharge any settlement or judgment which may be obtained
against, and reimburse for reasonable attorneys’ fees and disbursements and
court costs incurred in the defense of same by, Buyer (and its Affiliates), any
Property Owner, Owner LLC and/or Lexford Management Company by reason thereof,
provided that  Seller has been afforded adequate notice of such suit and a
reasonable opportunity to defend.  Buyer (and its Affiliates), at Seller’s
expense, shall cooperate with Seller in the defense of any such claim.  Seller
shall remain liable for any failure to withhold on account of wages payable
pre-Closing.  This Section shall survive Closing.

Section 3.               EVIDENCE OF TITLE.

3.1           Title Insurance.  Seller has previously delivered to Buyer the
Title Commitments, covering all of the Projects, issued by Title Insurer.  Buyer
acknowledges and agrees that it has reviewed the Title Commitments and all
exceptions noted therein (except for (a) liens for unpaid indebtedness for
borrowed money, mechanics liens of an ascertainable amount and any other lien or
matter encumbering any Property of a liquidated amount curable by the payment of
money, which shall be discharged by Seller or insured over by Title Insurer at
or prior to Closing, it being acknowledged and understood by Buyer that Seller
may contest any such mechanic liens

12


--------------------------------------------------------------------------------




so long as Seller is able to induce Title Insurer to remove or insure over same
at or prior to Closing and (b) options to purchase the applicable Project, which
Seller shall either cause to be released or otherwise waived or insured over by
the Title Insurer at or prior to Closing) are permitted title exceptions
(“Permitted Title Exceptions”).

Notwithstanding the foregoing, Seller represents and warrants to Buyer that none
of the Permitted Title Exceptions materially adversely affects or could
reasonably adversely affect the ownership, operation or maintenance of the
applicable Project as a multi-family property as historically operated by Seller
or Property Owner.  If, however, Seller’s foregoing representation is inaccurate
and there is a Permitted Title Exception which materially adversely affects or
could reasonably adversely affect the ownership, operation or maintenance of the
Property as a multi-family property (specifically including as examples of such
exceptions that are deemed to have such a material adverse effect are the
following: (i) any option to purchase, right of reverter or reversion, (ii) any
superior lease, or (iii) any lis pendens or the like not filed to secure
satisfaction of a monetary judgment, not relating to litigation disclosed on the
Master Disclosure Schedule, and not relating to any claim similar in nature to
litigation disclosed on the Master Disclosure Schedule that is based on a set of
facts of a substantially similar nature), then Seller shall elect to either
cause such Permitted Title Exception to be removed or insured over the by the
Title Insurer at or prior to Closing or exclude such Project from the Properties
to be conveyed to Buyer hereunder, in which event the Purchase Price shall be
reduced appropriately by the amount of the Purchase Price allocated to the
excluded Project as set forth on Exhibit A attached hereto.  In the event a
Project or Projects are excluded from the conveyance hereunder as provided
above, at the election of Seller, made by written notice given to Buyer prior to
the Closing Date, Buyer shall manage such excluded Project or Projects for up to
one (1) year following the Closing Date, as elected by Seller, pursuant to the
terms of a management agreement mutually agreed upon by Buyer and Seller;
provided, however, that Seller shall have the right to terminate such management
at any time upon 30 days notice given to Buyer.  The fee payable to Buyer for
such post-closing management shall be a commercially reasonable market
management fee.

Buyer shall request that the Title Insurer issue, but Seller shall have no
obligation to pay for or to cause the Title Company to issue, updated ALTA
Standard Coverage Owner’s Policies of Title Insurance for the Projects (the
“Owner’s Policies”), dated as of the Closing Date, in the amount of the Purchase
Price allocable to each Project and insuring good and indefeasible fee simple
title to the Projects to be in the applicable Property Owner as well as ALTA
Standard Coverage Loan Policies of Title Insurance for some or all of the
Projects (the “Loan Policies”) and/or any available endorsements to the Owner’s
Policies and/or Loan Policies, excepting from coverage only the general
exceptions (unless Buyer obtains coverage over the general exceptions),
Permitted Title Exceptions and such other exceptions resulting from or arising
out of the acts of Buyer or those of any party claiming by, through or under
Buyer.  Notwithstanding the foregoing, Seller shall cause Title Insurer at
Closing to omit from the Owner’s Policies and Loan Policies as an exception any
printed “gap” exception, modify any tenancy exception to read as follows: “the
rights of tenants shown in the attached Rent Roll as tenants only”, and omit any
mechanic’s lien exception.

13


--------------------------------------------------------------------------------


Section 4.               BUYER’S ACCESS TO PROJECTS.

4.1           Buyer’s Access.  As soon as reasonably practicable after the
Effective Date, Seller shall furnish to Buyer (or make available to Buyer at
Seller’s management offices) the Seller Deliveries, provided that Seller shall
deliver to Buyer or its designee those items that Buyer reasonably requests to
be delivered (specifically including, without limitation, organizational
documents, together with all amendments, for each Property Owner, surveys for
each Property, internal property review reports relating to ADA and FHA
compliance and insurance and benefits data).  Subject to the Leases, any
restrictions under any restrictions of record and applicable laws, Buyer, any
lender to Buyer and their respective employees, contractors and agents
(collectively, the “Buyer Inspection Parties”) shall have the right, from time
to time prior to the Closing during normal business hours, to enter upon the
Projects to examine the same and the condition thereof and inspect and photocopy
the books and records thereof and all reports, studies, correspondence, files,
permits, authorizations and certificates relating thereto (whether in printed or
electronic form), whether at any Project or at the office of Lexford Management
Company, and to conduct such surveys and to make such engineering,
architectural, geotechnical and other inspections, tests and studies as Buyer
shall determine to be reasonably necessary, all at Buyer’s sole cost and
expense, including, without limitation, a Phase I environmental report and an
engineering survey and report.  Buyer acknowledges that it has previously
conducted all desired due diligence with respect to the Properties, that any
further inspection of the Properties shall be solely for the purpose of
facilitating Buyer’s transition to owning the Properties, and that it shall not
be a condition to Buyer’s obligation to proceed to Closing under this Agreement
that any lender or prospective lender to Buyer be satisfied with the results of
any inspection of the Properties conducted by said lender.  Notwithstanding the
foregoing, Buyer shall not conduct or allow any physically intrusive testing of,
on or under any Project without Seller’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  Buyer agrees to
give Seller reasonable advance notice of such examinations or surveys and to
conduct such examinations or surveys during normal business hours to the extent
practicable.  Buyer agrees to conduct all examinations and surveys of the
Project in accordance with all applicable laws and in a manner that will not
materially interfere with the operations of Property Owners or Tenants thereon
and will not materially harm or damage any Project or cause any claim adverse to
Property Owners or any Tenant, and agrees to restore the Project to
substantially the same condition that existed prior to any such examinations or
surveys immediately after conducting the same.  No Buyer Inspection Party will
contact any Tenants or governmental or quasi governmental authorities concerning
the Properties without Seller’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed, and Seller shall have the
right to be present during any such contacts, except that no consent shall be
required to inquire with any governmental or quasi-governmental authority as to
the compliance of any Project with applicable legal and regulatory requirements
enforced by such authority.  Prior to and as a condition to any entry on any
Project by any Buyer Inspection Party in the case of intrusive inspections or
tests, Buyer shall deliver to Seller a certificate of insurance evidencing
comprehensive general liability (including coverage for contractual indemnities)
with a combined single limit of at least $2,000,000.00, in a form reasonably
acceptable to Seller, covering any accident or damage arising in connection with
any Buyer Inspection Parties on the Property, and naming Seller as additional
insured.  Within 30 days after any termination of this Agreement, upon Seller’
written request therefor and Seller’s payment of one-half the out of pocket
costs incurred by Buyer with respect to such items, Buyer will provide to Seller
a copy of

14


--------------------------------------------------------------------------------




any written inspection, test, report or summary of the results of any physical
inspection of the Properties.

Section 5.               REPRESENTATIONS AND WARRANTIES.

5.1           Seller’s Representations.  Seller, and where expressly indicated,
each Property Owner with respect to its Property and Owner LLC, represent and
warrant to Buyer as of the Effective Date that except as may otherwise be
disclosed on the Master Disclosure Schedule:

5.1.1        To Seller’s, Owner LLC’s and Property Owners’ knowledge, the Master
Disclosure Schedule lists all of the Service Contracts entered into by Seller or
a Property Owner that affect the Properties, but only to the extent that such
Service Contract (i) may reasonably be expected to require payments of more than
Fifty Thousand Dollars ($50,000) per annum, or (ii) is essential to the
management and operation of the Properties as a whole.  To Seller’s, Owner LLC’s
and Property Owner’s knowledge, the Service Contracts that Seller has made
available for Buyer’s review are accurate copies of the originals in Seller’s
possession.  Notwithstanding anything in this Agreement to the contrary, Seller
does not covenant or represent that any particular Service Contract will be in
force or effect as of the Closing or the parties to the Service Contracts will
not be in default under their respective Service Contracts, and the existence of
any default by any party under any Service Contract shall not affect the
obligations of Buyer hereunder.

5.1.2        To Seller’s, Owner LLC’s and Property Owners’ knowledge, each of
the Leases affecting the Properties as of the date thereon is identified in the
rent roll posted on Merrill data web site as of June 1, 2006 (“Rent Roll”), such
Leases are in full force and effect, and the following information concerning
each Lease is true, correct, and complete:  (a) unit number, (b) name of tenant,
(c) amount of security deposit; (d) monthly rental amount; (e) number of months
prepaid rent; (f) the term of the Lease; and (g) the existence of any default in
payments of rent or additional rent and Delinquent Amounts with respect thereto
pursuant to Section 2.3.2.  Seller makes no representation with respect to any
information provided or made available regarding the Leases that is not
described in the preceding sentence.  To Seller’s knowledge, the copies of
Leases that Seller has made available for Buyer’s review are accurate copies of
the originals in Seller’s possession.  Notwithstanding anything in this
Agreement to the contrary, Seller does not covenant or represent that Tenants
under Leases will not be in default under their respective Leases, and the
existence of any default by any Tenant under its Lease shall not affect the
obligations of Buyer hereunder.  To Seller’s knowledge, except as otherwise
specifically set forth in the Rent Roll or elsewhere in the Agreement:

(a)           no leasing or brokerage commission shall be due for any period
subsequent to the Closing Date other than for tenants who have executed a Lease
prior to the Closing Date but do not move in until after the Closing Date, which
commissions shall be paid by Buyer;

(b)           as of the Effective Date, no tenant is entitled to rental
concessions or abatements for any period subsequent to the Closing Date, except
as shown on

15


--------------------------------------------------------------------------------




the Rent Roll or reflected in written financial information previously disclosed
to the Buyer;

(c)           as of the Effective Date, there are no deposits by any tenant
other than the security deposits set forth in the Rent Roll;

(d)           fewer than one percent (1%) of the Leases existing on the
Effective Date contain any extension options on the part of the tenant.

5.1.3        To Seller’s knowledge, no Property Owner has received from any
governmental authority having the power of eminent domain any written notice of
any condemnation of its Property or any part thereof.

5.1.4        None of the Property Owners, Lexford Management Company and ERPM
has received written notice of any material pending or threatened (in writing)
litigation, action or proceeding initiated against a Property Owner, the
Property, Owner LLC or Seller which would affect the Property, Owner LLC or any
Property Owner after Closing or any Property Owner’s, Owner LLC’s or Seller’s
ability to execute or perform its obligations under this Agreement.

5.1.5        Seller, Owner LLC and each general partner of a Property Owner that
is a limited partnership and each Property Owner is duly organized, validly
existing and in good standing, under the laws of the State of its formation.

5.1.6        None of Seller, Owner LLC or any Property Owner is a “foreign
person” as that term is defined in the Internal Revenue Code of 1986, as amended
and the regulations promulgated pursuant thereto.

5.1.7        The execution, delivery of and performance under this Agreement are
pursuant to authority validly and duly conferred upon Seller and the signatories
hereto.  The consummation of the transactions herein contemplated and the
compliance by Seller with the terms of this Agreement do not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, the organizational or governing entity documents of
Seller, Owner LLC or any Property Owner or any agreement, decree or order by
which any of them are bound.

5.1.8        Exhibit A lists the Property Owner of each of the Properties and
describes the equity ownership of the Seller, the Owner LLC, each general
partner of a Property Owner that is a limited partnership (the “General
Partners”) and each of the Property Owners.

5.1.9        Seller is the sole legal and beneficial owner of title to the
Interest free and clear of all liens, claims, encumbrances or adverse interests
of any kind.  Owner LLC is the sole legal and beneficial owner of title to the
equity interests in each of the Property Owners free and clear of all liens,
claims, encumbrances or adverse interests of any kind.

5.1.10      None of the Property Owners or the Owner LLC has any employees.

16


--------------------------------------------------------------------------------




5.1.11      To Seller’s knowledge, neither Seller, Owner LLC nor Property Owners
has received from any governmental entity or insurance underwriter, written
notice of any currently existing violation of any zoning, building or fire code,
any environmental law, other law or insurance requirements applicable (or
alleged to be applicable) to said Property, any part thereof, Seller, Owner LLC
or any Property Owner that has not been corrected.

5.1.12      With respect to that certain Lease dated February 24, 1998 between
ERP, as successor to Lexford, Inc., as tenant and Americana Investment Company,
as landlord, as amended on June 18, 2004 and March 23, 2006 (the “Reynoldsburg
Lease”), ERP (or any Affiliate thereof) has not received any notices from the
landlord of any defaults by ERP that have not been cured and there are no
monetary defaults by the tenant under the Reynoldsburg Lease.  The Reynoldsburg
Lease is in full force and effect and has not been modified.  All construction
of the premises demised under the Reynoldsburg Lease that is the obligation of
ERP (or any Affiliate thereof) pursuant to the terms of the Reynoldsburg Lease
has been completed and the “Allowance Amount” (as such term is defined in the
Reynoldsburg Lease) has been fully disbursed.

5.1.13      The Owner LLC and the Property Owners do not have any liability or
obligation (and, to Sellers’ Knowledge, there is no reasonable basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against the Owner Parties giving rise to any
liability or obligation) relating to any oral or written contract or lease, to
which the Owner LLC or the Property Owners are parties or by which they are
bound, except for liabilities or obligations (i) set forth on in the Master
Disclosure Schedule, (ii) disclosed in the Financial Statements, (iii) described
or disclosed in the Title Commitments, (iv) of the Property Owners under the
Leases or the Service Contracts scheduled in the Master Disclosure Schedule.

5.1.14      Owner LLC and Property Owner Organization and Authority.

(a)           Owner LLC and each Property Owner is organized and governed by an
operating agreement or partnership agreement, true, accurate and complete copies
of which will be delivered to Buyer in accordance with Section 4.1.

(b)           The Interest and the Property Owner Interests were validly issued
and are fully paid and non-assessable.

(c)           Owner LLC’s sole assets are the Property Owners, and each Property
Owner is a single purpose entity whose sole real estate asset is the applicable
Property owned by such Property Owner.  Seller has not sold, transferred, or
encumbered the Interest or any portion thereof and Owner LLC has not sold,
transferred or encumbered any of the Property Owner Interests other than pledges
or collateral assignments in connection with financing that Seller will cause to
be paid in full at or prior to Closing.  Seller has (or, upon payment of any
financing referred to in the preceding sentence shall have) the right to assign
and transfer the Interest to Buyer or its assignee in accordance with the
provisions

17


--------------------------------------------------------------------------------




of this Agreement, free and clear of any and all right, title, or interest
therein of any other person whatsoever.

(d)           There are outstanding no options, warrants, or rights to acquire
the Interest or any portion thereof or any of the Property Owner Interests.

(e)           Neither the Interest nor any of the Property Owner Interests nor
any portion thereof is the subject of any voting trust agreement or other
agreement relating to the ownership of the Interest or any of the rights held by
the holder thereof, or restricting in any way the sale or other transfer thereof
which will survive Closing.

(f)            Neither the Interest nor any of the Property Owner Interests is
evidenced by any certificate and neither Owner LLC nor any Property Owner has
“opted in” to Article 8 of the Uniform Commercial Code.

(g)           The Interest constitutes 100% of the membership interests of Owner
LLC.

When used in this Agreement, the term “to Seller’s knowledge” shall mean and be
limited to the actual (and not imputed, implied or constructive) current
knowledge of Cheryl O’Bryan, Executive Vice President-Property Operations of
Lexford Management Company, Matthew L. Wakenight, First Vice President-Asset
Management of Equity Residential and Tamra Potts, Vice President of Accounting
and Controller of Lexford Management Company, whom Seller represents as having
day-to-day oversight responsibilities for the management of the Interest and the
operation of the Properties (collectively, “Seller’s Knowledge Parties”). 
Notwithstanding anything to the contrary set forth in this Agreement, none of
the foregoing individuals shall have any personal liability or liability
whatsoever with respect to any matters set forth in this Agreement or any of
Seller’s representations and/or warranties herein being or becoming untrue,
inaccurate or incomplete.

5.1.15      Except for the representation and warranty set forth in
Section 5.1.2 above (which shall be applied with full force and effect to the
updated Rent Roll, and thereupon supersede all previous Rent Rolls), the
representations and warranties of Seller set forth in this Section 5.1 shall be
deemed to be remade by Seller as of Closing, and together with the Updated Rent
Roll, shall survive the Closing for a period of twelve (12) months following the
Closing Date.  Notice of any claim as to a breach of any representation or
warranty must be made to Seller prior to the expiration of such twelve
(12) month period, and a claim brought against Seller in a legal proceeding with
respect thereto within three (3) months after the expiration of said twelve
(12) month period, or it shall be deemed a waiver of Buyer’s right to assert
such claim.  The provisions of this Section shall survive the Closing.

5.1.16      Owner LLC, each Property Owner and each other entity, if any,
through which Owner LLC holds its interest in a Property Owner are each, as of
the date of this Agreement, treated as a disregarded entity for federal, state
and local income tax

18


--------------------------------------------------------------------------------




purposes, and, prior to Closing, neither Seller nor any of the foregoing
entities will make any election to treat any of the foregoing entities as other
than a disregarded entity for federal, state or local income tax purposes. Owner
LLC, each Property Owner and each other entity through which Owner LLC directly
or indirectly holds its interest in a Property Owner, has timely filed or will
timely file any and all required federal, state and local income, estimated
income, excise, property, franchise, license and other tax returns that each of
such entities is or has been required by law to file prior to the Closing Date,
and all such returns are or will be true, correct and complete in all material
respects.  Owner LLC, each Property Owner and each other entity through which
Owner LLC directly or indirectly holds its interest in a Property Owner has paid
or will pay prior to the date then due any and all taxes, interest, penalties,
or other sums required to be paid by each of them to any taxing authority prior
to the Closing Date, whether in connection with such tax returns or otherwise. 
[This Section 5.1.16 was not included in the Syndicated Agreement]

5.1.17      There is not pending any case, proceeding or other action
voluntarily commenced by Seller, Owner LLC or any Property Owner or any
affiliate thereof seeking reorganization, arrangement, adjustment, liquidation,
dissolution or recomposition of Seller, Owner LLC  or any Property Owner, or the
debts of Seller, Owner LLC or any Property Owner, under any law relating to
bankruptcy, insolvency, reorganization or the relief of debtors, or seeking the
appointment of a receiver, trustee, custodian or other similar official for
Seller, Owner LLC or any Property Owner or any Property, nor to Seller’s
knowledge, have any third parties commenced involuntary proceedings with respect
to any of the foregoing.

5.1.18      Except as provided in the Master Disclosure Schedule, and subject to
Section 8.1(d), any permission, approval, joinder or consent by any applicable
third parties (excluding Seller’s direct or indirect constituent partners or
members, whose consent is addressed in Section 5.1.14(b)) required in order for
Seller to consummate its obligations under this Agreement has been obtained from
said third parties,  except where the failure to obtain such permission,
approval, joinder or consent would not or could not have a material adverse
effect on the continued ownership, operation or maintenance of any Project as a
multi-family property.

5.1.19      The continued maintenance, occupancy and operation of the Properties
is not now and will not on the Closing Date be dependent on private facilities
located at any other property other than Lexford Assets, and no building or
other improvement not part of the Lexford Assets is dependent on private
facilities located on any Property.

5.1.20      To Seller’s knowledge, the Merrill Data Site contains a complete set
of all environmental reports and assessments relating to the Properties in the
possession or reasonable control of Seller, Owner LLC, any of the Property
Owners and/or Lexford Management Company.

5.1.21      Employee Matters.

19


--------------------------------------------------------------------------------




(a)           (i) Neither ERP, ERPM, Owner LLC, Seller, Lexford Management
Company nor any Property Owner is a party to any collective bargaining or other
labor union contract applicable to the Lexford Employees, no collective
bargaining agreement is being negotiated by ERP or ERPM with respect to the
Lexford Employees, and neither ERP or ERPM knows of any activities or
proceedings of any labor union to organize any of the Lexford Employees; (ii)
there has not been since January 1, 2005, and there is not presently pending or
existing, and to the knowledge of Seller, ERP, Owner LLC, Lexford Management
Company any Property Owner or ERPM, there is not threatened any strike,
slowdown, picketing, work stoppage, or material employee grievance process
generally, any proceeding against or affecting ERP, ERPM, Owner LLC, Seller,
Lexford Management Company or any Property Owner relating to an alleged
violation of the National Labor Relations Act, or any application for
certification of a collective bargaining agent relating to the Lexford
Employees; (iii) there is no lockout of any Lexford Employees and, no such
action is threatened by ERP, ERPM, Owner LLC, Seller or any Property Owner; (iv)
ERP, ERPM, Owner LLC, Seller, Lexford Management Company and each Property Owner
have materially complied with and each is in material compliance with all laws
relating to employment and employment practices (including, without limitation,
Workers Adjustment and Retraining Notification Act), terms and conditions of
employment, employment of aliens, employment of employees with disabilities
(including, without limitation, the requirements of the Americans With
Disabilities Act), equal employment opportunity, nondiscrimination, harassment,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar payroll taxes, occupational health and safety, and
plant closings as those laws relate to the Lexford Employees; and (v) to the
knowledge of Seller, ERP, ERPM, Owner LLC, Lexford Management Company and
Property Owners, in all material respects any and all sums due for employee
compensation and benefits, including pension and severance benefits and all
vacation time owing to any Lexford Employees, have been duly and adequately
accrued on ERPM’s accounting records.

(b)           Seller, ERP, Owner LLC, Property Owners, Lexford Management
Company and ERPM have delivered to Buyer the following agreements governing the
employment of the Lexford Employees:  (i) all employment, consulting,
termination, profit sharing, severance, change of control, individual
compensation or indemnification agreements; and (ii) all bonus or other
incentive compensation, salary continuation, disability, severance, educational
assistance, legal assistance, club membership, employee discount, employee loan,
credit union or vacation agreements, policies or arrangements under which ERP,
Seller, Owner LLC, Property Owners, Lexford Management Company or ERPM has any
obligation or liability (contingent or otherwise) in respect of any current or
former Lexford Employee.

(c)           ERP and ERPM have delivered to Empirian a true and correct list of
the following for each Lexford Employee:  base salary, any bonus obligations,
hire date and pay rate.

20


--------------------------------------------------------------------------------




5.2           Modification of Representations, Warranties and/or
Certifications.  During the period from and after the date hereof and prior to
Closing, as and to the extent that (i) it can be established by clear and
convincing evidence that Buyer has obtained actual knowledge of facts, or
(ii) Buyer receives (or Seller receives and delivers to Buyer) any Disclosures
(as hereinafter defined) with respect to matters addressed in this Section 5.2,
which contain information or facts that are inconsistent with or different from
any or all of the representations, warranties and certifications made in
Section 5.1 above (or in the Updated Rent Roll), and the Closing occurs even
though said fact or Disclosure afforded Buyer the right not to Close, then such
inconsistent portion of such representation, warranty or certification made in
Section 5.1 shall be deemed to be modified and superseded by such fact or
Disclosure (and, in such event, subject to Buyer’s rights pursuant to Section
8.1 hereof, Seller shall no longer have any liability hereunder with respect to
that portion of the representation, warranty or certification superseded herein,
as applicable; provided, however, that if said fact or Disclosure did not afford
Buyer the right not to Close, Seller’s and ERP’s liability shall remain, subject
to the terms of this Agreement).  When used in this Agreement, the term “to
Buyer’s knowledge” or similar term shall mean and be limited to the actual (and
not imputed, implied or constructive) current knowledge of Buyer’s Knowledge
Party.

5.3           Buyer’s Representations.  Buyer hereby represents and warrants to
Seller as of the Effective Date as follows:

5.3.1        Buyer is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

5.3.2        Buyer has full power, right and authority to enter into and perform
its obligations under this Agreement.  The execution, delivery and performance
of this Agreement by Buyer have been duly and properly authorized by proper
action in accordance with applicable law and with the operating agreement of
Buyer.

5.3.3        Neither Buyer nor, to Buyer’s knowledge, any direct or indirect
owner of Buyer is (a) identified on the OFAC List (as hereinafter defined) or
(b) a person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, rule, regulation or Executive Order of the President of the
United States.  The term “OFAC List” shall mean the list of specially designated
nationals and blocked persons subject to financial sanctions that is maintained
by the U.S.  Treasury Department, Office of Foreign Assets Control and any other
similar list maintained by the U.S.  Treasury Department, Office of Foreign
Assets Control pursuant to any law, rule, regulation or Executive Order of the
President of the United States, including, without limitation, trade embargo,
economic sanctions, or other prohibitions imposed by Executive Order of the
President of the United States.

5.3.4        Buyer is capable, financially, of paying the Purchase Price (and
the Buyer Parties are capable, financially, of paying the aggregate purchase
prices under the Lexford Property Agreements) on the Closing Date.

21


--------------------------------------------------------------------------------




5.3.5        Empire Holdings owns, directly or indirectly, at least 51% of the
equity ownership interests in Buyer and the Buyer Parties (other than Empirian
Property Management, Inc.), and will continue to own, directly or indirectly, at
least 51% of the equity ownership interests in the Property Owners upon the
Closing, notwithstanding any assignment of the rights afforded pursuant to
Section 15.2.

5.3.6        Survival of Buyer’s Representations and Warranties.  The
representations and warranties of Buyer set forth in this Section (other than
Section 5.3.4 above) shall be deemed to be remade by Buyer as of Closing and
shall survive the Closing.

Section 6.               AS-IS

6.1           AS-IS CONDITION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 6.1, ALL ACKNOWLEDGEMENTS IN THIS SECTION ARE SUBJECT
TO SELLER’S REPRESENTATIONS AND WARRANTIES AND INDEMNITIES EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE VARIOUS EXHIBITS REFERENCED HEREIN, IN ANY
CERTIFICATE, OTHER INSTRUMENT OR DOCUMENT THAT SELLER OR LEXFORD MANAGEMENT
COMPANY IS OBLIGATED HEREUNDER TO DELIVER AT CLOSING AND IN THE OTHER LEXFORD
PROPERTY AGREEMENTS, AND BUYER RETAINS ALL RIGHTS AND REMEDIES OTHERWISE
CONTEMPLATED IN THIS AGREEMENT WITH RESPECT TO ANY BREACH OR DEFAULT OF SUCH
REPRESENTATIONS AND WARRANTIES.  ACKNOWLEDGING THE PRIOR USE OF THE PROPERTIES
AND BUYER’S OPPORTUNITY TO INSPECT THE PROPERTIES TO ITS SATISFACTION PRIOR TO
SIGNING THIS AGREEMENT, BUYER AGREES TO PURCHASE THE INTEREST (AND INDIRECTLY,
THE PROPERTIES) “AS IS”, “WHERE IS”, WITH ALL FAULTS AND CONDITIONS THEREON. 
ANY WRITTEN OR ORAL INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS
CONCERNING THE PROPERTIES (“DISCLOSURES”) PROVIDED OR MADE AVAILABLE TO BUYER OR
ITS AGENTS BY SELLER, SELLER’S AGENTS, EMPLOYEES OR THIRD PARTIES REPRESENTING
OR PURPORTING TO REPRESENT SELLER, SHALL NOT BE REPRESENTATIONS OR WARRANTIES,
UNLESS SPECIFICALLY SET FORTH IN SECTION 5.1 OF THIS AGREEMENT OR IN ANY
CERTIFICATE THAT SELLER IS OBLIGATED HEREUNDER TO DELIVER AT CLOSING.  IN
PURCHASING THE INTEREST OR TAKING OTHER ACTION HEREUNDER, BUYER HAS NOT AND
SHALL NOT RELY ON ANY SUCH DISCLOSURES, BUT RATHER, BUYER SHALL RELY ONLY ON
BUYER’S OWN INSPECTION OF THE PROPERTIES AND INTEREST.  BUYER ACKNOWLEDGES THAT
THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTIES ARE BEING
SOLD “AS IS.”

6.2           NO ADDITIONAL REPRESENTATIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 6.2, ALL ACKNOWLEDGEMENTS IN THIS SECTION ARE
SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES AND INDEMNITIES EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE VARIOUS EXHIBITS REFERENCED HEREIN, IN ANY
CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT THAT

22


--------------------------------------------------------------------------------




SELLER OR LEXFORD MANAGEMENT COMPANY IS OBLIGATED HEREUNDER TO DELIVER AT
CLOSING AND IN THE OTHER LEXFORD PROPERTY AGREEMENTS, AND BUYER RETAINS ALL
RIGHTS AND REMEDIES OTHERWISE CONTEMPLATED IN THIS AGREEMENT WITH RESPECT TO ANY
BREACH OR DEFAULT OF SUCH REPRESENTATIONS AND WARRANTIES.  BUYER ACKNOWLEDGES
AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE
PROPERTIES INCLUDING, WITHOUT LIMITATION, (A) THE NATURE, QUALITY OR PHYSICAL
CONDITION OF THE PROPERTIES, (B) THE CONSTRUCTION OF THE IMPROVEMENTS AND
WHETHER THERE EXISTS ANY CONSTRUCTION DEFECT THEREIN, (B) THE WATER, SOIL AND
GEOLOGICAL CONDITIONS OF THE PROPERTIES, (C) THE INCOME TO BE DERIVED FROM THE
PROPERTIES, (D) THE SUITABILITY OF THE PROPERTIES FOR ANY AND ALL ACTIVITIES AND
USES WHICH BUYER MAY CONDUCT OR CAUSE TO BE CONDUCTED THEREON, (E) THE
COMPLIANCE OF OR BY THE PROPERTIES OR THE OPERATION THEREOF WITH ANY LAWS,
RULES, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL AUTHORITY OR BODY HAVING
JURISDICTION THEREOVER, (F) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY OR
FITNESS OF THE PROPERTIES FOR A PARTICULAR PURPOSE, (G) THE STATUS OR CONDITION
OF ENTITLEMENTS PERTAINING TO THE PROPERTIES, (H) ANY MATTER REGARDING TERMITES,
AND (I) ANY MATTER REGARDING HAZARDOUS MATERIALS, AS HEREINAFTER DEFINED.  BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT SELLER, UNLESS OTHERWISE REQUIRED BY LAW OR
PURSUANT TO SECTION 5.1 OF THIS AGREEMENT, IS UNDER NO DUTY TO MAKE ANY
AFFIRMATIVE DISCLOSURES REGARDING ANY MATTER WHICH MAY BE KNOWN TO SELLER.

6.3           RELEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 6.3, ALL ACKNOWLEDGEMENTS IN THIS SECTION ARE SUBJECT TO SELLER’S
REPRESENTATIONS AND WARRANTIES AND INDEMNITIES EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE VARIOUS EXHIBITS REFERENCED HEREIN, IN ANY CERTIFICATE,
INSTRUMENT OR OTHER DOCUMENT THAT SELLER OR LEXFORD MANAGEMENT COMPANY IS
OBLIGATED HEREUNDER TO DELIVER AT CLOSING AND IN THE OTHER LEXFORD PROPERTY
AGREEMENTS, AND BUYER RETAINS ALL RIGHTS AND REMEDIES OTHERWISE CONTEMPLATED IN
THIS AGREEMENT WITH RESPECT TO ANY BREACH OR DEFAULT OF SUCH REPRESENTATIONS AND
WARRANTIES.  BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL
CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTIES, AS BUYER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO ANY MATTER RELATING TO THE
PROPERTIES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER, SELLER’S AGENTS,

23


--------------------------------------------------------------------------------




EMPLOYEES OR THIRD PARTIES REPRESENTING OR PURPORTING TO REPRESENT SELLER, WITH
RESPECT THERETO.  UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS
REGARDING THE PROPERTIES MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS,
AND BUYER, UPON CLOSING, SHALL BE DEEMED, ON BEHALF OF ITSELF AND ON BEHALF OF
ITS TRANSFEREES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, TO WAIVE,
RELINQUISH, RELEASE AND FOREVER DISCHARGE SELLER AND SELLER’S AFFILIATES FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) OF ANY AND EVERY
KIND OR CHARACTER, KNOWN OR UNKNOWN, BY REASON OF OR ARISING OUT OF THE
PROPERTIES, INCLUDING, WITHOUT LIMITATION, ANY LATENT OR PATENT CONSTRUCTION
DEFECT OR OTHER PHYSICAL CONDITION (INCLUDING, WITHOUT LIMITATION, FUNGI, MOLD
OR MILDEW) WHETHER PURSUANT TO ANY OTHER FEDERAL, STATE, OR LOCAL ENVIRONMENTAL
OR HEALTH AND SAFETY LAW OR REGULATION; THE EXISTENCE OF ANY HAZARDOUS MATERIAL
WHATSOEVER, ON, AT, TO, IN, ABOVE, ABOUT, UNDER, FROM OR IN THE VICINITY OF THE
PROPERTIES; AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR
MATTERS WHATSOEVER REGARDING THE PROPERTIES.  THIS RELEASE INCLUDES CLAIMS OF
WHICH BUYER IS PRESENTLY UNAWARE AND OF WHICH BUYER DOES NOT PRESENTLY SUSPECT
TO EXIST WHICH, IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE OF
SELLER.

BUYER UNDERSTANDS AND ACKNOWLEDGES THAT GIVEN THE CLIMATE AND HUMID CONDITIONS
IN THE STATES OF FLORIDA, GEORGIA, AND/OR ONE OR MORE OF THE OTHER STATES IN
WHICH THE PROPERTIES ARE LOCATED, FUNGI, MOLD AND MILDEW MAY EXIST OR DEVELOP
WITHIN THE PROPERTIES LOCATED IN THOSE STATES.  BUYER HEREBY AGREES THAT UPON
CLOSING BUYER SHALL ASSUME ALL RISK, KNOWN AND UNKNOWN, ASSOCIATED WITH THE
EXISTENCE OF FUNGI, MOLD OR MILDEW ON, AT, IN, ABOUT OR THROUGHOUT THE
PROPERTIES.

IN THIS REGARD AND TO THE EXTENT PERMITTED BY LAW, BUYER HEREBY AGREES,
REPRESENTS AND WARRANTS THAT BUYER REALIZES AND ACKNOWLEDGES THAT FACTUAL
MATTERS NOW UNKNOWN TO BUYER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES
OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND
EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYER
FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES CONTAINED
HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON BY BUYER IN LIGHT OF THAT
REALIZATION AND THAT BUYER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND
ACQUIT SELLER AND SELLER’S AFFILIATES FROM ANY SUCH UNKNOWN CAUSES OF ACTION,
CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES.

 

24


--------------------------------------------------------------------------------


“Hazardous Materials” shall mean (i) hazardous wastes, hazardous materials,
hazardous substances, hazardous constituents, toxic substances or related
materials, whether solids, liquids or gases, including, but not limited to,
substances defined as “hazardous wastes,” “hazardous materials,” “hazardous
substances,” “toxic substances,” “pollutants,” “contaminants,” “radioactive
materials,” “toxic pollutants,” or other similar designations in, or otherwise
subject to regulation under, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C.  § 9601
et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C.  § 2601 et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C.  § 1802; the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C.  § 9601, et seq.; the Clean
Water Act (“CWA”), 33 U.S.C.  § 1251 et seq.; the Safe Drinking Water Act, 42
U.S.C.  § 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C.  § 7401 et seq.;
and in any permits, licenses, approvals, plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other similar federal, state or local laws, regulations, rules or
ordinance now or hereafter in effect relating to environmental matters; and
(ii) any other substances, constituents or wastes subject to any applicable
federal, state or local law, regulation or ordinance, including any
environmental law, now or hereafter in effect, including but not limited to
(A) petroleum, (B) refined petroleum products, (C) waste oil, (D) waste aviation
or motor vehicle fuel and their byproducts, (E) asbestos, (F) lead in water,
paint or elsewhere, (G) radon, (H) Polychlorinated Biphenyls (PCB’s),
(I) ureaformaldehyde, (J) volatile organic compounds (VOC), (K) total petroleum
hydrocarbons (TPH), (L) benzine derivative (BTEX), and (M) petroleum byproducts.

The provisions of this Section 6.3 shall survive the Closing.  Buyer and Seller
acknowledge and agree that the disclaimers, indemnifications and other
agreements set forth herein are an integral part of this Agreement and that
Seller would not have agreed to sell the Properties to Buyer for the Purchase
Price and Seller would not have agreed to enter into the transaction
contemplated by this Agreement without such disclaimers, indemnifications and
other agreements set forth above.

6.4           RADON GAS – FLORIDA.  Pursuant to Section 404.05618, Florida
Statues (1988), the following notification regarding radon gas is hereby made,
and all parties executing this Agreement acknowledge receipt of this
notification:

“Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county public health
unit.”

Section 7.               OPERATIONS OF THE PROPERTIES

From and after the date hereof until the Closing Date or earlier termination of
this Agreement:

7.1           Ordinary Course of Business.  Seller shall cause each Property
Owner to operate the Property in its ordinary course of business and shall not
sell, further pledge, or otherwise transfer or dispose of all or any part of any
Property (except for such items of Personal Property

25


--------------------------------------------------------------------------------


as become obsolete or are disposed of in the ordinary course and are replaced
with items of substantially equivalent value, utility and quantity), subject to
the provisions of Section 12 below, and shall not make application for or
otherwise consent to a change in a zoning or other land use classification,
right or entitlement.

7.2           Service Contracts.  Seller shall not enter, nor permit any
Property Owner to enter, into any new written service contract with respect to
the Property that will not be cancelable by Buyer without penalty upon no
greater than thirty (30) days notice, without the prior written consent of
Buyer, which shall not be unreasonably withheld or delayed, except for contracts
relating to emergency repairs, for example following a casualty, or where there
is a threat of imminent harm to persons or damage to property, in which case
Seller shall deliver to Buyer written notice of such contracts and copies
thereof within two (2) Business Days of entering into such contract.

7.3           Property/General and Excess Liability Insurance.  Seller shall
maintain or cause to be maintained in full force and effect property and
commercial general and excess liability insurance on the Properties consistent
with its ordinary course of business. Seller represents that such property
insurance and commercial general liability insurance is issued on an
‘occurrence,’ rather than a ‘claims-made,’ basis and shall survive Closing.

7.4           Maintenance of Improvements.  Subject to Section 12, Seller shall
cause Property Owners, as applicable, to maintain all Improvements in a manner
consistent with Property Owners’ maintenance of the Improvements during Property
Owners’ period of ownership.

7.5           Leases.  Seller will cause Property Owners to perform their
material obligations under the Leases.  Seller shall not enter into, amend,
renew or extend any new Leases or other occupancy agreements with respect to the
Property without Buyer’s prior written consent, which shall not be unreasonably
withheld or delayed, except for Leases satisfying each of the following
conditions (which shall not require Buyer’s consent):   (1) such Lease is
entered into, amended, renewed or extended in the ordinary course of the
applicable Property Owner’s business, consistent with Seller’s historic
practices; (2) the Lease is in substantially the same form as the form lease
provided to Buyer prior to the Effective Date; and (3) the Tenant is not an
affiliate of the Seller and ERP.  Seller shall not terminate any Lease except by
reason of a default by the tenant thereunder.

7.6           Notice of Violations.  Seller shall furnish Buyer with copies of
any notices that Seller or any Property Owner receives from any governmental
authority or insurance underwriter with respect to any violation of any laws or
insurance requirement applicable to the Properties within five (5) Business Days
of Seller’s or Property Owner’s receipt thereof, provided that any such
violation would or could have, if not properly remedied, a material adverse
effect on the ownership, operation or maintenance of any Project as a
multi-family property.

Section 8.               CONDITIONS TO CLOSING.

8.1           Buyer’s Conditions Precedent.  Buyer’s obligation to proceed to
Closing under this Agreement is subject to the following conditions precedent
(any or all of which Buyer may elect, in its sole discretion, to waive) but only
if the cumulative effect of the failure to satisfy said

26


--------------------------------------------------------------------------------


conditions precedent when compared to the status of the Lexford Assets (which
does not include any Properties which are excluded from the Properties to be
conveyed to Buyer for any reason in accordance with the provisions hereof),
taken as a whole, if such conditions precedent had been satisfied, represents a
Material Adverse Effect (in which event Buyer may elect, by written notice given
to Seller prior to the Closing Date, to terminate this Agreement, in which event
the Earnest Money shall be returned to Buyer):

(a)           Seller Parties shall have performed and satisfied each and all of
their respective obligations under the Lexford Property Agreements in all
material respects.

(b)           Each and all of the representations and warranties of the Seller
Parties set forth in the Lexford Property Agreements shall be true and correct
in all material respects at the Effective Date and at the Closing Date.

(c)           The Title Insurer shall later-date the Title Commitments to cover
the Closing, as to each Property and shall issue the Owner’s Policies (or pro
forma owner’s policies or a so-called “marked-up” Title Commitment) to Buyer,
naming Buyer or the applicable Property Owner as the insured and providing
insurance on Land and Improvements included in the Property, in the amount of
the Purchase Price allocated to the Property, and subject only to the Permitted
Title Exceptions, all in accordance with Section 3 of this Agreement (the “Title
Policies”).

(d)           Seller shall have endeavored to obtain any required third-party
consents in connection with the assignment of the Service Contracts to Buyer at
the Closing, provided that if any necessary third-party consents are not
obtained with respect to a given Service Contract, then said Service Contract
shall not be assigned and Seller shall pay any resulting termination payments
(and the assignment of said Service Contract shall not be a condition precedent
to Buyer’s obligation to proceed to Closing).

(e)           The transactions contemplated under the Lexford Property
Agreements shall have been consummated, or shall be consummated concurrently
with the Closing under this Agreement except to the extent the transactions
contemplated by any such Lexford Property Agreement are not consummated as a
result of a breach or default by a Buyer Party (it being understood and agreed
that the failure of this condition shall be deemed to represent a Material
Adverse Effect).

(f)            Seller shall have tendered all deliveries to be made at Closing
pursuant to Section 9.2 herein or otherwise.  In the event that the condition
precedent listed in this Section 8.1(f) fails to be satisfied and such failure
does not result in a Material Adverse Effect but has a material adverse effect
on the ownership, operation or maintenance of any Project as a multi-family
property, then Buyer may notify Seller prior to Closing of its election to
exclude such Project from the Properties to be conveyed to Buyer in accordance
herewith, and Seller shall have until Closing (as such time period may be
extended pursuant to Section 9.1) to cure such material adverse effect to the
reasonable satisfaction of Buyer.  If Seller fails to so cure such material
adverse effect, then the Project shall be excluded from the Properties conveyed
at Closing, and the Purchase Price shall be reduced appropriately by the amount
of the Purchase Price allocated to the

27


--------------------------------------------------------------------------------


excluded Project as set forth on Exhibit A attached hereto.  In the event a
Project or Projects are excluded from the conveyance hereunder as provided
above, at the election of Buyer, made by written notice given to Seller prior to
the Closing Date, Buyer shall manage such excluded Project or Projects for up to
one (1) year following the Closing Date pursuant to the terms of a management
agreement mutually agreed to by Buyer and Seller; provided, however that Seller
shall have the right to terminate such management at any time upon thirty (30)
days’ notice given to Buyer.

8.2           Sellers Conditions Precedent.  Sellers’ obligations to proceed to
Closing under this Agreement are subject to the following conditions precedent:

(a)           Buyer Parties shall have performed and satisfied each and all of
their respective obligations under the Lexford Property Agreements in all
material respects.

(b)           The transactions contemplated under the Lexford Property
Agreements shall have been consummated, or shall be consummated concurrently
with the Closing under this Agreement, except to the extent the transactions
contemplated by any such Lexford Property Agreement are not consummated as a
result of a breach or default by a Seller Party.

Notwithstanding the foregoing, nothing contained herein shall waive or diminish
any right or remedy Seller or Buyer may have for the other’s default or breach
of this Agreement as may otherwise be expressly provided in this Agreement.  If
any of the conditions set forth in this Section 8.2 is not satisfied on or
before the Closing Date, then without limitation of Seller’s rights under
Section 10.2, if applicable, Seller shall have no obligation to proceed to
Closing and shall have the right, by written notice furnished to Buyer, to
terminate this Agreement, in which event the Earnest Money shall be returned to
Dreier LLP in trust for Buyer and Buyer’s Affiliates unless an Event of Buyer’s
Default has occurred.

8.3           No Finance Contingency.  Buyer acknowledges and agrees that
Buyer’s obligations under this Agreement are not in any manner contingent or
conditioned upon Buyer obtaining financing in order to purchase the Interest. 
It is expressly understood that if any Buyer Party is unable to close the
transaction contemplated by any Lexford Property Agreement as a result of its
failure to obtain financing, an Event of Buyer’s Default shall have occurred
under all of the Lexford Property Agreements and Seller shall have the remedies
provided in Section 10.2 below.  In no event shall Seller be obligated to comply
with any requirements of Buyer’s lender or otherwise incur any cost, expense or
liability solely in connection with Buyer’s financing of the Property, except,
however, that Seller shall cooperate as provided in Section 4.1 above and with
reasonable routine requests to execute standard closing documents required by
Buyer’s lender(s) so long as such closing documents do not impose any additional
costs or liabilities upon Seller.

28


--------------------------------------------------------------------------------


Section 9.               CLOSING.

9.1           Closing Date.  The “Closing” of the transaction contemplated by
this Agreement (that is, the payment of the Purchase Price pursuant to a
so-called “New York style” closing, the transfer of title to the Interest, and
the satisfaction of all other terms and conditions of this Agreement) shall
occur at 11:00 a.m. (Chicago time) on the Closing Date at the Chicago and New
York offices of the Title Insurer, or at such other time and place as Seller and
Buyer shall agree in writing.  The “Closing Date” shall be the date of Closing. 
To facilitate the Closing, upon request of either Buyer or Seller,
representatives of Buyer and Seller shall meet to commence pre-Closing
activities starting on the second Business Day prior to the Closing Date.
Notwithstanding the foregoing, if any or all of Buyer’s conditions precedent
under Section 8.1 above or Seller’s conditions precedent under Section 8.2 above
are not satisfied by the other party for any cause, then the party not
satisfying the Closing condition precedent shall have the right to extend the
Closing Date by up to an aggregate of twenty (20) Business Days by written
notice given to the other party at least three (3) days prior to the then
scheduled Closing Date.  Upon satisfaction or completion of all closing
conditions and deliveries, the parties shall direct Escrowee to immediately
record and deliver the closing documents to the appropriate parties and make
disbursements according to the Closing Statements and escrow letters executed by
Seller and Buyer.

9.2           Seller’s Closing Deliveries.  At Closing, Seller shall execute and
deliver, or cause the applicable Property Owners or Seller Affiliates to execute
and deliver, to Buyer the following:

9.2.1        An Assignment and Acceptance of Membership Interest in the form
attached hereto as Exhibit L.

9.2.2        A copy of the limited partnership resolutions of the Owner Parties,
as applicable, authorizing the sale of the Interest, the transactions
contemplated herein and the execution of each of the applicable documents
executed at or in connection with the Closing; a certificate of good standing
for the Seller, Owner LLC and each of the Property Owners in their state of
formation and a certificate of good standing for each Property Owner in the
state of the applicable Property; and a certified copy of the applicable
organizational documents for Owner LLC and each of the Property Owners.

9.2.3        A certificate in the form attached hereto as Exhibit O stating
under penalty of perjury, Seller’s U.S.  taxpayer identification number and that
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code;

9.2.4        The Indemnification Agreement (“Indemnification Agreement”) in the
form attached hereto as Exhibit M, pursuant to which ERP guarantees the
indemnification obligations of Seller hereunder and Empire Group Holdings LLC, a
Delaware limited liability company, guarantees the indemnification obligations
of Buyer hereunder.

9.2.5        Counterpart originals of the Closing Statement setting forth the
prorations and adjustments to the Purchase Price as required hereunder.

29


--------------------------------------------------------------------------------


9.2.6        An ALTA Statement or other certification or affidavit, in customary
form, to the extent required of Seller by the Title Insurer to remove the
standard “gap”, mechanics’ liens and parties in possession exceptions from the
Owners Policies which are capable of being removed by such a statement and to
issue a non-imputation endorsement.

9.2.7        Such transfer tax, certificate of value or other similar documents
customarily required of Seller in the county and/or municipality in which the
Property is located.

9.2.8        Evidence of cancellation of all management agreements and
intracompany indebtedness, if any, affecting the Properties.

9.2.9        A letter advising tenants under the leases of the change in the
indirect ownership and the management of the Property in the form attached
hereto as Exhibit F.

9.2.10      A notice to send to all Vendors substantially in the form attached
hereto as Exhibit I.

9.2.11      An update of the Rent Roll, dated no earlier than five (5) Business
Days prior to the Closing Date, certified by Seller to be to Seller’s knowledge,
true and correct in all material respects, and subject to the limitations on
survival and liability provided in Section 5, Section 10 and Section 12 herein
(“Updated Rent Roll”) and schedule of Delinquent Amounts.

9.2.12      Evidence of resignation of all managers and officers of the Owner
LLC, each of the Property Owners, and each of the General Partners, which shall
include a full release, in form and substance reasonably satisfactory to Buyer,
of any claims that such manager or officer may have against all said entities.

9.2.13      A Bill of Sale, in the form attached hereto as Exhibit J, by Lexford
Management Company, in favor of Buyer’s Affiliate of all tangible and intangible
personal property used by Lexford Management Company in connection with the
management of the Properties.

9.2.14      If necessary, subject to Section 8.1(d), counterpart originals of an
Assignment and Assumption of Service Contracts, in the form attached hereto as
Exhibit P (the “Service Contract Assignment”).

9.2.15      Counterpart originals of an Assignment and Assumption of Lease, in
the form attached hereto as Exhibit Q, with respect to the Reynoldsburg Lease
(the “Reynoldsburg Lease Assignment”).

9.2.16      All certificates, if any, evidencing the Interest and the Property
Owner Interests, if any.

9.2.17      Any additional documents that Escrowee may reasonably require for
the proper consummation of the transactions contemplated by this Agreement
(provided,

30


--------------------------------------------------------------------------------


however, that no such additional document shall expand any obligation, covenant,
representation or warranty of Seller or result in any new or additional
obligation, covenant, representation or warranty of Seller under this Agreement
beyond those expressly set forth in this Agreement).

9.2.18      Possession of the Properties, subject only to the Permitted
Exceptions.

9.2.19      Lease files, license agreements, maintenance records and warranties,
plans and specifications, licenses, permits, certificates of occupancy, books
and records of account, contracts, correspondence with tenants and suppliers,
receipts for deposits, unpaid bills, advertising materials, booklets, keys,
codes and other items, if any, in Seller’s possession or reasonable control used
in the operation of the Properties.

9.2.20      Counterpart originals of the Employment Matters Agreement.

9.2.21      To the extent that any personal property of Lexford Management
Company is not transferable merely by signing the Bill of Sale attached as
Exhibit J, an endorsement to a certificate of title or the equivalent (e.g., an
endorsement to the certificate of title for any motor vehicle necessary to
transfer title thereto to Buyer).

9.3           Buyer’s Closing Deliveries.  At Closing, Buyer or the appropriate
Buyer Party shall deliver, or execute and deliver to Seller or Seller’s
qualified intermediary designee, as applicable, the following:

9.3.1        The funds required pursuant to Section 2 above (Buyer shall direct
the Escrowee to disburse the Earnest Money to Seller, and cause Buyer’s
Affiliate to pay the Management Property Purchase Price to Lexford Management
Company).

9.3.2        Counterpart originals of the Assignment and Assumption and
Acceptance of Membership Interest.

9.3.3        Counterpart originals of the Closing Statement.

9.3.4        Such transfer tax, certificate of value or other similar documents,
if any, customarily required of Buyers in the county in which each Property is
located.

9.3.5        Counterpart originals of the Indemnification Agreement.

9.3.6        Such other documents or instruments that are reasonably necessary
to consummate the Closing.

9.3.7        Subject to Section 8.1(d), counterpart originals of the Service
Contract Assignment.

9.3.8        Counterpart originals of the Reynoldsburg Lease Assignment.

9.3.9        Counterpart originals of the Employment Matters Agreement.

31


--------------------------------------------------------------------------------


9.4           Reasonable Cooperation.  In addition to the foregoing closing
documents, Buyer and Seller each agree to execute such reasonable and customary
closing documents not materially contrary to the terms and conditions of this
Agreement as may be reasonably necessary to consummate the Closing.

Section 10.             DEFAULT AND REMEDIES.

10.1         Buyer’s Pre-Closing Remedies.  If Seller or Seller Parties fail to
perform in accordance with the terms of this Agreement or any of the Lexford
Property Agreements in any material respect at or prior to Closing, said failure
would have a Material Adverse Effect, and said failure is not cured within five
(5) Business Days following notice to Seller from Buyer identifying said failure
(or, in the case of a failure under any of the Lexford Property Agreements, if
said failure is not cured within any applicable cure period under said Lexford
Property Agreement) then an “Event of Seller’s Default” shall be deemed to have
occurred under this Agreement.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence of an Event of Seller’s
Default, as Buyer’s sole and exclusive remedy hereunder and at Buyer’s option,
either (i) the Earnest Money shall be returned to Dreier LLP in trust for Buyer
and Buyer’s Affiliates, in which event this Agreement shall terminate, and
neither party shall have any further rights or obligations under this Agreement
except those which expressly survive termination, (ii) upon notice to Seller not
more than ten (10) days after the expiration of any such cure period, and
provided an action is filed within thirty (30) days following the scheduled
Closing Date, Buyer may seek specific performance of this Agreement, but not
damages (except that damages shall be a remedy available to Buyer if and to the
extent the remedy of specific performance is unavailable to Buyer as a matter of
law or equity due to the Interest itself being a general intangible and not real
property) or (iii) waive said Event of Seller’s Default and proceed to Closing. 
Seller agrees and acknowledges that due to the limitations on Buyer’s recovery
of damages as provided herein, Buyer does not have an adequate remedy at law,
and therefore specific performance is an appropriate remedy for an Event of
Seller’s Default.  Buyer’s failure to seek specific performance as aforesaid
shall constitute its election to proceed under clause (i) above.  If Buyer
elects to proceed under said clause (i), Seller shall be obligated, promptly on
demand from Buyer, to deliver any directions to Escrowee necessary or desirable
to cause Escrowee to deliver the Earnest Money to Dreier LLP in trust for Buyer
and Buyer’s Affiliates, which obligation shall be enforceable by injunction,
declaratory judgment or other equitable relief.  Buyer and Seller acknowledge
and agree that all Buyer Parties shall be required to elect the same remedy
(i.e., either termination, with return of the applicable earnest money plus
interest, waiver or specific performance and related relief) under this
Agreement as under all of the Lexford Property Agreements, and that Buyer may
not pursue specific performance under this Agreement unless all Buyer Parties
are closing or pursuing specific performance under the Lexford Property
Agreements, or terminate this Agreement unless all Buyer Parties are
concurrently terminating the Lexford Property Agreements.  Notwithstanding the
foregoing, nothing in this Section shall limit any indemnification obligation of
ERP and Seller under this Agreement and the Indemnification Agreement.  In the
event that pursuant to Section 8.1 above Buyer is not obligated to close
hereunder, then Buyer at its option shall have the remedy described in clause
(i) above unless the reason that Buyer is not so obligated is due to a Seller’s
Event of Default, in which case Buyer shall be entitled to elect the remedy
described in clause (ii) above.

32


--------------------------------------------------------------------------------


10.2         Sellers Pre-Closing Remedies.  If Buyer or Buyer Parties fail to
perform in accordance with the terms of this Agreement or any of the Lexford
Property Agreements in any material respect relating to the Lexford Property
Agreements taken as a whole, and said failure is not cured within five
(5) Business Days following notice to Buyer from Seller identifying said failure
(or, in the case of a failure under any of the Lexford Property Agreements, if
said failure is not cured within any applicable cure period under said Lexford
Property Agreement), then an “Event of Buyer’s Default” shall be deemed to have
occurred under this Agreement.  Notwithstanding anything to the contrary in this
Agreement, upon the occurrence of an Event of Buyer’s Default, as Seller’s sole
and exclusive remedy hereunder and at Seller’s option, either (i) the Earnest
Money shall be delivered to Seller as full and complete liquidated damages with
respect to Buyer’s failure to perform its obligations under this Agreement (in
which case, as provided in the Lexford Property Agreements, Seller shall also be
entitled to retain the earnest money thereunder as liquidated damages under the
Lexford Property Agreements), (ii) upon notice to Buyer not more than ten (10)
days after the expiration of any such cure period, and provided an action is
filed within thirty (30) days thereafter, Seller may seek specific performance
of this Agreement, but not damages, or (iii) waive said Event of Buyer’s Default
and proceed to Closing.  Seller’s failure to seek specific performance as
aforesaid shall constitute its election to proceed under clause (i) above.  If
Seller elects, or is deemed to have elected, to proceed under clause (i) above,
Buyer shall be obligated, promptly on demand from Seller, to deliver any
directions to Escrowee necessary or desirable to cause Escrowee to deliver the
Earnest Money to Seller, which obligation shall be enforceable by injunction,
declaratory judgment, or other equitable relief.  Buyer and Seller acknowledge
and agree that the actual damages to Seller from an Event of Buyer’s Default are
impractical to ascertain and the amount of the Earnest Money under this
Agreement is a reasonable estimate of Seller’s damages in connection with the
failure to consummate the transactions under this Agreement and shall be and
constitute valid liquidated damages, upon the payment of which this Agreement
shall be null and void and neither party shall have any rights or obligations
under this Agreement. Buyer and Seller acknowledge and agree that Seller (and
Seller’s Affiliates) shall be required to elect the same remedy (i.e., either
liquidated damages or specific performance) under this Agreement as under all of
the Lexford Property Agreements, and that Seller may not pursue specific
performance under this Agreement unless Seller or Seller’s Affiliates are
closing or pursuing specific performance under each of the Lexford Property
Agreements, or elect to receive liquidated damages under this Agreement unless
Seller or Seller’s Affiliates elect to receive liquidated damages under each of
the Lexford Property Agreements.  Notwithstanding the foregoing, nothing in this
Section shall limit any indemnification obligation of Buyer under this
Agreement.

10.3         Pre-Closing Knowledge.  If at any time after the execution of this
Agreement, it can be established by clear and convincing evidence that either
Buyer’s Knowledge Parties or Seller’s Knowledge Parties become aware of any fact
which makes a representation and warranty contained in this Agreement to become
untrue in any material respect, said party shall promptly disclose such fact in
writing to the other party hereto.  Provided that the party making the
representation has taken no willful act which is not permitted under this
Agreement to cause the representation to become untrue, said party shall not be
in default under this Agreement and, subject to the terms of Section 8.1, the
sole remedy of the other party shall be to either (i) terminate this Agreement
by written notice (provided, however, that Buyer may not terminate this
Agreement unless such facts create a Material Adverse Effect) within five
(5) Business Days

33


--------------------------------------------------------------------------------


of the date on which the non-breaching party becomes aware of such fact (“Notice
Date”), in which event the Earnest Money shall be returned to Dreier LLP in
trust for Buyer and Buyer’s Affiliates and this Agreement, without further
action of the parties, shall terminate such that neither party shall have any
further rights or obligations under this Agreement except for those rights and
obligations which by their terms expressly survive any such termination, or
(ii) elect to proceed to Closing, in which case such party shall be deemed to
have waived its rights with respect to any such breach of representation or
warranty.  In the event the non-breaching party fails to deliver such
termination notice to the breaching party on or before the Notice Date, then the
non-breaching party shall conclusively deemed to have elected to proceed under
clause (ii) of the preceding sentence.  Neither party may terminate this
Agreement unless its Affiliates concurrently terminate each other Lexford
Property Agreement.  Notwithstanding anything to the contrary set forth in this
Agreement and without limitation to anything in Section 10.4 below or in the
Indemnification Agreement, Buyer and Seller are prohibited from making any
claims against the other party hereto after the Closing with respect to any
breaches of the other party’s representations and warranties contained in this
Agreement to the extent that it can be established by clear and convincing
evidence that the claiming party had actual knowledge of such breach prior to
the Closing.

10.4         Post-Closing Remedies.  From and after the Closing, Seller and
Buyer shall, subject to the terms and conditions of this Agreement including,
without limitation, the terms of Section 10.5 below, have such rights and
remedies as are available in this Agreement, the Indemnification Agreement, the
Confidentiality Agreement and at law or in equity, except that neither Seller
nor Buyer shall be entitled to recover from the other consequential, punitive or
special damages and the Indemnification Agreement shall control in the event of
any conflict with this Agreement or the Confidentiality Agreement.

10.5         Limitation of Liability.  Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred (and Buyer shall not have
waived, relinquished or released any applicable rights in further limitation),
the aggregate liability of Seller Parties under this Agreement and all of the
Lexford Property Agreements, in the aggregate (or any documents executed or
delivered in connection herewith or therewith), shall be as set forth in, and
all claims will be made pursuant to, and will be governed by the Indemnification
Agreement.

10.6         No Personal Liability of Seller’s Directors and Employees.  No
constituent partner in or agent of Seller, nor any advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, representative or
agent of any corporation or trust that is or becomes a constituent partner in
Seller (including, but not limited to, ERP and Equity Residential, except for
the respective liability under the Indemnity Agreement) shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Buyer and its successors and assigns
and, without limitation, all other persons and entities, shall look solely to
Seller’s assets for the payment of any claim or for any performance, and Buyer,
on behalf of itself and (subject to any applicable terms of this Agreement or
the Indemnification Agreement providing for indemnification by ERP) its
successors and assigns, hereby waives any and all such personal liability.  The
provisions of this Section shall survive the Closing or any termination of this
Agreement.

34


--------------------------------------------------------------------------------


10.7         No Personal Liability of Buyer’s Directors and Employees.  No
constituent partner in or agent of Buyer, nor any advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, representative or
agent of any corporation or trust that is or becomes a constituent partner in
Buyer shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Seller and its successors and assigns and, without limitation, all other persons
and entities, shall look solely to Buyer’s assets for the payment of any claim
or for any performance, and Buyer, on behalf of itself and (subject to any
applicable terms of this Agreement or the Indemnification Agreement providing
for several and not joint liability) its successors and assigns, hereby waives
any and all such personal liability.  The provisions of this Section shall
survive the Closing or any termination of this Agreement.

Section 11.             INDEMNIFICATION

11.1         Sellers’ Indemnity.  Seller’s indemnification obligations shall be
contained in the Indemnification Agreement.

11.2         Buyer’s Indemnity.  Buyer’s indemnification obligations shall be
contained in the Indemnification Agreement.

Section 12.             CONDEMNATION OR DESTRUCTION.

12.1         Prior to Closing, the risk of loss shall remain with Seller.  If,
prior to Closing, one or more Properties or parts thereof shall be condemned, or
destroyed or damaged by fire or other casualty, Seller shall promptly so notify
Buyer in writing.  If one or more of the Properties or the Lexford Assets or
parts thereof shall be condemned such that damages are in excess of Forty
Million and No/100ths Dollars ($40,000,000.00) in the aggregate with respect to
the Properties and the Lexford Assets (as reasonably determined by the insurance
adjuster designated by Seller’s insurance company) or if one or more of the
Properties or the Lexford Assets or any part thereof shall be destroyed or
damaged by fire or other casualty the repair of which would cost in excess of
Forty Million and No/100th Dollars ($40,000,000.00) in the aggregate with
respect to the Properties and the Lexford Assets (as reasonably determined by
the insurance adjuster designated by Seller’s insurance company), then, at the
option of either Seller or Buyer, which option shall be exercisable, if at all,
by written notice thereof to the other party within five (5) Business Days after
Buyer receives written notice of such fire, earthquake or other casualty or
condemnation and the determination of the insurance adjuster as described above,
this Agreement may be terminated; provided however, that Buyer may not terminate
this Agreement pursuant to this Section 12.1 unless all Buyer Parties shall
simultaneously terminate all of the Lexford Property Agreements pursuant to the
equivalent terms contained in each Lexford Property Agreement, and Seller may
not terminate this Agreement pursuant this Section 12.1 unless all Seller
Parties simultaneously terminate all of the Lexford Property Agreements pursuant
to the equivalent terms contained in each Lexford Property Agreement.

12.2         If either Buyer or Seller elect to terminate this Agreement
pursuant to Section 12.1, the Earnest Money shall be returned to Dreier LLP in
trust for Buyer and Buyer’s Affiliates by Escrowee, in which event this
Agreement shall, without further action of the

35


--------------------------------------------------------------------------------


parties, terminate and neither party shall have any further rights or
obligations under this Agreement, except those which expressly survive
termination.  In the event that neither Buyer nor Seller exercise the option to
terminate this Agreement set forth above, or if the condemnation or casualty is
below the thresholds described above, then the Closing shall take place on the
Closing Date and Buyer shall be entitled to receive:   (a) with respect to a
condemnation, an assignment of all of each applicable Property Owner’s right,
title and interest in and to the condemnation proceeds received or to be awarded
to such Property Owner as a result of such condemnation, and (b) with respect to
a casualty, a credit against the Purchase Price payable at Closing in the total
amount of (i) the greater of (x) the proceeds of Seller’s insurance policies
covering such loss plus an amount equal to Seller’s deductible amount and/or
self-insured retention under such policies; and (y) either (A) in the case of a
Project with non-conforming Improvements, the allocated value of the Project
less the fair market value of the Land included thereunder, or (B) in all other
cases the estimated cost of repair plus the estimated amount of lost rental
income subsequent to the Closing Date not to exceed 1 year, all as reasonably
determined by Seller’s insurance representatives; minus (ii) any sums reasonably
expended by Seller in repairs or restoration prior to Closing.  In addition, in
the event of the foregoing, Buyer shall deliver to Seller at Closing a release
in form reasonably satisfactory to Seller whereby Buyer releases Seller from all
ongoing liability and/or claims in connection with such condemnation or
casualty.

Section 13.             BROKER/ADVISORS AND BROKER/ADVISORS’ COMMISSIONS.

13.1         Buyer and Seller each warrant and represent to the other that,
other than Seller’s Advisor, neither party has employed any other real estate
broker, broker/advisor or agent in connection with the transaction contemplated
hereby.  In the event the Closing is consummated, Seller shall pay a commission
to Seller’s Advisor pursuant to a separate agreement.  Each party agrees to
indemnify and hold the other harmless from any loss or cost suffered or incurred
by it as a result of the other’s representation herein being untrue.  This
Section shall expressly survive the Closing hereunder.

Section 14.             OTHER AGREEMENTS.

14.1         Section 1031 Exchange.  Seller and/or Buyer may structure the
disposition/acquisition of the Properties as one or more like-kind exchanges
under Internal Revenue Code Section 1031 at their respective sole cost and
expense.  Buyer and Seller shall reasonably cooperate therein, including
executing documents reasonably requested by each other in connection with such
exchanges, provided that neither Seller nor Buyer shall incur any material
costs, expenses or liabilities in connection with the other’s exchanges.  If
either party uses one or more qualified intermediaries to effectuate the
exchanges, any assignment of the rights or obligations of Seller or Buyer
hereunder shall not relieve, release or absolve such party of its obligations to
the other.

14.2         [Intentionally Omitted]

14.3         [Intentionally Omitted]

 

36


--------------------------------------------------------------------------------


14.4         Excluded Assets.  The following rights, assets and interests are
intended to be retained by Seller and are not intended to be transferred,
directly or indirectly, to Buyer.  Upon request by Seller at any time from and
after Closing, Buyer shall reasonably cooperate in causing any Property Owner to
quitclaim, assign and transfer such rights, assets and interests to Seller or
Seller’s designee.

14.4.1      Insurance Proceeds.  Subject to Section 12 above, Seller retains all
right, title and interest in and to all proceeds and potential recoveries under
all policies of insurance applicable to the Properties (not including the Title
Policies) and to the period prior to the Closing, including any rights to any
proceeds derived from any subrogation claims arising from or related to
occurrences on or before the Closing Date.  Buyer understands that all insurance
policies relating to the Properties shall be cancelled at Closing and that Buyer
is responsible for obtaining all insurance for the Properties following the
closing.

14.4.2      Property Owner Cash.  Immediately prior to Closing, Seller will
cause all Property Owners to transfer any and all cash and cash equivalent
instruments to Seller or its designee and close all deposit accounts in the name
of any Property Owner.  Except for the credit to Buyer in respect of security
deposits and the other pro-rations contemplated under Section 2.3, no cash, cash
equivalent instruments or deposit accounts will be transferred to Buyer
hereunder, except for security deposits in accordance with Section 2.3 above.

14.4.3      Employee Benefit Plans.  Buyer understands that all employee benefit
plans currently covering the Lexford Employees are not being sold or otherwise
transferred to Buyer as part of this transaction, that the Lexford Employees
will cease to participate in such employee benefit plans as of the Closing in
accordance with the terms of those plans, and that Buyer is responsible for the
establishment of any employee benefit plans under which it intends to offer
benefits to the Lexford Employees following the Closing, subject to the Employee
Matters Agreement.

14.4.4      Miscellaneous.  Subject to the terms of this Agreement and any
prorations or adjustments made at Closing.  Seller retains the right to all
(i) tax refunds attributable to any period prior to Closing, (ii) cash on hand
in any cash management system, exclusive of any Tenant security deposits
(iii) monies returned from any escrows maintained by Seller or any Property
Owner with respect to the Properties, (iv) accounts receivable referred to ERP’s
collections department or any third-party agency for collection, and (v) any
monies (not including, however, Tenant security deposits, if any) subsequently
returned by the lenders or their agents in connection with the defeasance, prior
to Closing, of any loan secured by a Property.

14.5         Tax Returns.  Seller shall be responsible for filing all federal,
state and local tax returns (including, without limitation, all federal, state
and local returns for income, sales, use, property, intangible and franchise
taxes) filed or required to be filed on or prior to the Closing Date with
respect to Owner LLC, each Property Owner and each other entity, if any, through
which Owner LLC holds its interest in a Property Owner, and Buyer shall be
responsible for filing all such returns required to be filed after the Closing
Date.  Subject to the other provisions

37


--------------------------------------------------------------------------------




of this Agreement and the Indemnification Agreement, Seller and Buyer each shall
be responsible for making any required payments with respect to returns required
to be filed by them, respectively, including any deficiencies, and interest and
penalties thereon.  Seller will effect any election or take any action legally
available to enable the Property Owners to file short year tax returns for the
period ending on the Closing Date employing the “closing of the books” method as
of the Closing Date and Seller will be responsible for preparing all such short
year returns, subject to the approval of Buyer, which approval shall not be
unreasonably withheld.  Each other return shall be prepared by the party
responsible for the filing thereof.  Prior to the last date on which said
payments may be made without penalty, Seller shall make (or, where direct
payment by Seller is not possible, pay to Buyer, in immediately available funds,
an amount equal to the amount of) any payments, including any deficiencies, and
interest and penalties thereon (including payments resulting from subsequent
adjustments by taxing authorities), relating to any taxable period (or portion
thereof) preceding the Closing Date; provided, however, that in the event any
return prepared by Buyer would include a period prior to the Closing Date, prior
to filing any such return, Buyer shall provide Seller a copy of the proposed
return and the opportunity to reasonably comment on such return prior to the due
date for filing thereof, unless otherwise waived by Seller.  This Section 14.5
shall not apply to taxes prorated pursuant to Section 2.3.

14.6         Conduct of Tax Audits; Tax Records.  Seller and Buyer agree to
cooperate with each other in connection with any official tax inquiry, tax
determination or tax-related legal proceeding affecting a tax liability of any
of the Property Owners (whether before or after the Closing Date) or in
connection with a determination of any tax liability or treatment (including the
preparation of any tax liability or treatment relating to Seller or ERP) and to
make available to each other party a reasonable amount of time, at no cost to
such party, of its employees and officers, together with documents,
correspondence, reports and other materials bearing on such tax inquiry,
examination, proceeding or determination of tax liability or treatment
(including the determination of any tax liability or treatment relating to
Seller or ERP), provided that each party shall be reimbursed for any
out-of-pocket expenses it reasonably incurs in assisting another party
hereunder.  The parties will promptly notify each other in writing in the event
any of them (or any of their Affiliates, including in the case of Buyer
following the Closing Date, the Property Owners) receive written notice of any
pending or threatened federal, state or local tax audits or assessments which
relate or may relate to any tax liability for any tax period for which the other
party or any Affiliate has retained or assumed liability hereunder.  From and
after the Closing Date, Buyer, on the one hand, and Seller, on the other hand,
shall make available to the other, as reasonably requested, all information,
records or documents now or hereafter coming into their possession relating to
tax liabilities or potential tax liabilities of any of the Property Owners (as
well as any such information regarding the Property Owners that may have a
bearing upon such party’s consolidated tax liabilities) for all periods prior to
and including the Closing Date and shall preserve all such information, records
and documents until the expiration of any applicable statute of limitations or
extensions thereof made known by the extending party to the other party.

14.7         Access to Property Records, Generally.

(a)           Buyer acknowledges that Seller will require, and Buyer agrees to
provide Seller on reasonable request at mutually convenient times with,
continued access to all files, models and personnel relating to or involved with
those

38


--------------------------------------------------------------------------------




properties commonly known as the Guilford portfolio in connection with Seller’s
reporting requirements relative to those properties.

(b)           Seller has advised Buyer that, currently, the JD Edwards
accounting system used by Lexford Management Company is also used by Seller and
its affiliates in connection with Equity Corporate Housing Holding Co.  (“ECH”),
an entity not involved in the transaction contemplated by the Lexford Property
Agreements, in addition to being used in connection with the Properties. 
Subject to any legal or regulatory requirement or court order or decree to the
contrary, Buyer agrees on behalf of itself and its Affiliates, to keep
confidential all information in the JD Edwards system that does not relate to
the Properties or the Interest or the transactions contemplated hereunder, and
to provide Seller, on reasonable request at mutually convenient times up to
twelve (12) months following the Closing Date, with continued access to files,
models and personnel relating to ECH records on the JD Edwards system.  Seller
agrees on behalf of itself and its Affiliates to keep confidential all
information in the JD Edwards system relating to the Properties, the Interest
and the transactions contemplated hereunder.

(c)           Notwithstanding anything to the contrary set forth in this
Agreement, Buyer hereby agrees that following Closing, Seller shall have, upon
reasonable prior written notice to Buyer, access during reasonable business
hours to all files at the Property that relate to a dispute or a set of facts
that could lead to a dispute (a “Dispute”) between Seller or any Property Owner
and a third party including, without limitation, a tenant of the Property, with
respect to Seller’s period of beneficial ownership thereof; provided, however,
all rights, defenses, causes of action and claims relating to a Dispute and
arising from matters and events following the Closing Date shall belong to
Buyer.  In addition, and subject to Section 2.3.2, all files at a Property that
relate to tenants who have vacated their units at a Property (the “Former Tenant
Lease Files”) and with whom there exists a Dispute regarding the payment of
Delinquent Amounts, together with any and all rights, defenses, causes of action
and claims relating thereto, shall remain the property of Seller.  Former Tenant
Lease Files may be removed from the Property by Seller on or before Closing,
provided that Seller shall afford Buyer access thereto upon reasonable notice
during reasonable business hours if a claim is brought against any Property
Owner by a former tenant to which any such Former Tenant Lease Files pertain.

14.8         Tax Refunds.  As of the Effective Date, one or more Property Owners
may be seeking adjustments to real estate, ad valorem and/or personal property
rates imposed upon and/or assessed values ascribed to their Properties for
periods prior to or in which the Closing Date occurs (any such actions being
collectively referred to as “Tax Appeals”).  Seller retains the right to cause
additional Property Owners to take similar actions prior to the Closing Date,
provided however that any such actions undertaken after the Effective Date,
Seller shall provide Buyer with prior written notice thereof and consult with
Buyer regarding any actions which may potentially impact taxes imposed on the
Properties after the Closing Date (and shall not take any actions that could
reasonably be expected to affect any such post-Closing Date Taxes).  Seller

39


--------------------------------------------------------------------------------




reserves the right to meet with government officials and to contest any
assessment or reassessment governing or affecting any Property Owner’s real
estate ad valorem and/or personal property taxes for any period prior to or in
which the Closing Date occurs and to attempt to retain a refund for any taxes
previously paid.  Subject to Section 2.3.1 above, Seller will retain all rights
with respect to the portion of any refund of any Property Owner’s taxes
applicable to the period prior to the Closing Date, but shall promptly pay over
to Buyer the portion of any such refund applicable to the period following the
Closing Date.  From and after the Closing Date, subject to the forgoing
qualifications, Buyer will take all actions and execute and deliver all
documents Seller reasonably request in order to enable Seller to continue to
pursue the Tax Appeals at no out of pocket expense to Buyer.  Subject to the
foregoing qualifications, Buyer hereby agrees to execute all consents, receipts,
instruments and documents which may reasonably be requested in order to
facilitate settling any tax appeal proceeding commenced by any Property Owner
prior to the Closing Date and collecting the amount of any Tax Refund.  The
provisions of this Section shall survive the Closing and shall not merge into
any documentation delivered at Closing.

14.9         Building Improvements/Replacements.

14.9.1      “Building Improvements” is defined as capital improvements generally
covering new capital expenditures outside the apartment units for roof
replacement, paving, building mechanical equipment, exterior painting and siding
and major landscaping.  Seller has provided Buyer with a schedule detailing 2006
Building Improvements work under contract as of June 14, 2006 for all Lexford
Assets, including projects with an approved purchase order as shown on Seller’s
JD Edwards tracking system (“PTW”), which schedule is part of the Master
Disclosure Schedule as Exhibit F thereof (the “Exhibit F Improvements”).  Seller
has budgeted $10,646,572 for the Building Improvements for all of 2006.  As of
June 14, 2006, Seller has completed approximately $3,259,762.00 of the Exhibit F
Improvements and expects to complete the balance of the Exhibit F Improvements
(approximately $2,901,537.00) (the “BI Amount”) prior to Closing.    Seller
shall cause all Exhibit F Improvements work relating to the Properties subject
to this Agreement to be completed in the normal course of business prior to
Closing in a  workmanlike manner and in compliance with all applicable legal and
regulatory requirements, or if there is unfinished work under any such
contracts, at Closing Seller shall assign such contracts to Buyer and Seller
Parties will give Buyer a total credit under the Lexford Property Agreements for
the cost of all such unfinished work; provided that the credit, together with
the cost of all such finished work, shall not exceed the BI Amount.  Seller at
Closing shall deliver in connection with all finished Building Improvements Work
(a) full lien waivers duly executed and acknowledged by all contactors,
subcontractors and materialmen, (b) all warranties issued in connection
therewith in the name of the applicable Property Owner and (c) to the extent a
permit was necessary to commence any such work, a certificate of completion or
occupancy or other municipal “sign off,” as applicable and if available, and in
connection with any unfinished work, partial lien waivers executed if available
by all contractors, subcontractors and materialmen as to the amount paid by or
on behalf of Seller through the Closing.   Seller shall provide Buyer with a
bi-weekly capital update via the PTW, which provides details of all outstanding
capital projects.  In addition, any individual capital project commencing after
the Effective Date with projected costs in excess of

40


--------------------------------------------------------------------------------




$50,000 will be discussed in advance with Buyer and will be subject to Buyer’s
prior written approval, such approval not to be unreasonably conditioned,
delayed or withheld.

14.9.2      “Replacements” is defined as capital improvements generally covering
new expenditures inside the apartment units such as carpets, appliances,
mechanical equipment, fixtures and vinyl flooring.  Seller will continue to
cause all such Replacements work relating to the Properties subject to this
Agreement to be completed in the normal course of business (the “Replacements
Program”) and in accordance with the guidelines of the 2006 Schedule of
Replacements & Capital (2000-2006B) evidencing a total replacements budget for
2006 of $10,924,697  (the “Replacements Budgeted Amount”) prior to Closing, it
being understood, however, that said budget is a budget for all of 2006, and
that not all of said work is expected to be completed by Closing. Seller shall
cause all such Replacement work relating to the Properties subject to this
Agreement to be completed in the normal course of business (i.e., upon tenant
move-outs and otherwise upon obsolescence) prior to Closing in a  workmanlike
manner and in compliance with all applicable legal and regulatory requirements,
or if there is unfinished work under any such contracts, at Closing Seller shall
assign such contracts to Buyer and Seller Parties will give Buyer a total credit
under the Lexford Property Agreements for the cost of all such unfinished work;
provided that the credit, together with the cost of all such finished work,
shall not exceed the Replacements Budgeted Amount.

14.9.3      On or before ten (10) Business Days prior to Closing, Seller shall
deliver to Buyer documentation reasonably satisfactory to Buyer with respect to
the completion of the Exhibit F Improvements (except as provided in Section
14.9.1) and evidencing that the Replacements Program was fully implemented as
required hereunder, a detail of the work approved and an accounting of the costs
estimated or invoiced.

14.9.4      In addition to the foregoing obligations of Seller, at Closing,
Seller will credit a total of $4,000,000 against the aggregate Purchase Price
payable under all of the Lexford Property Agreements.

Section 15.             MISCELLANEOUS.

15.1         Entire Agreement.  Except for the Confidentiality Agreement and all
other agreements expressly referenced in this Agreement, all understandings and
agreements heretofore had between Seller and Buyer with respect to the
Properties are merged in this Agreement and the exhibits attached hereto, which
alone fully and completely expresses the agreement of the parties.

15.2         Assignment.  Neither this Agreement nor any interest hereunder
shall be assigned or transferred by Buyer, except to a Buyer Affiliate or Buyer
Affiliates or any entity directly or indirectly controlled by Ezra Beyman and/or
Samuel Weiss.  Buyer shall provide Seller prior written notice of any such
permitted assignment or transfer and no such permitted assignment or transfer
shall in any event release Buyer from any of its obligations under this
Agreement.  Subject to the foregoing, this Agreement shall inure to the benefit
of and shall be binding upon Seller and Buyer and their respective successors
and assigns.

41


--------------------------------------------------------------------------------




15.3         No Modification.  This Agreement shall not be modified or amended
except in a written document signed by Seller and Buyer.

15.4         Time of the Essence.  Time is of the essence of this Agreement.

15.5         Governing Law.  This Agreement shall be governed and interpreted in
accordance with the laws of the State of Illinois, without regard to the
principles thereof relating to conflicts of laws.  Each party hereby
irrevocably:   (a) submits to the exclusive jurisdiction of any Illinois or
Federal Court sitting in the County of Cook in any action or proceeding arising
out of or relating to this Agreement, the relations between the parties and any
matter, action or transaction contemplated hereby; (b) agrees that any such
courts in which a proceeding arising out of or relating to this Agreement, the
relations between the parties or any matter, action or transaction contemplated
hereunder “first commenced” shall have exclusive jurisdiction over such actions
or proceedings; (c) waives the defense of inconvenient forum to the maintenance
and continuation of such action or proceedings; (d) consents to the service of
any and all process in any such action or proceedings by the mailing of copies
(certified mail, return receipt requested and postage prepaid) of such process
to them at their addresses specified in Section 15.6; and (e) agrees that a
final and non-appealable judgment rendered by a court of competent jurisdiction
in any such action or proceedings shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
the law of the jurisdiction in which a Project is located.

15.6         Notice.  All notices, requests, demands or other communications
required or permitted under this Agreement shall be in writing and delivered
personally, by certified mail, return receipt requested, postage prepaid, by
overnight courier (such as Federal Express), or by facsimile transmission with a
copy to follow by certified mail, return receipt requested, postage paid or by
overnight courier, addressed as follows:

42


--------------------------------------------------------------------------------




If to Seller:

c/o Equity Residential

Two North Riverside Plaza—Suite 400

Chicago, Illinois 6060

Telephone:   (312) 928-1172

Facsimile:  (312) 526-0680

Attention:   Bruce C. Strohm

With a copy to:

DLA PIPER RUDNICK GRAY CARY US LLP

Attn:  Ross Green, Esq.

203 N.  LaSalle Street

Suite 1900

Chicago, IL 60601

Phone:  (312) 368-2132

Fax:  (312) 630-5307

If to Buyer:

EMPIRE ASSET GROUP LLC

c/o Empire Asset Group LLC

25 Philips Parkway

Montvale, New Jersey 07645

Telephone:  (201) 326-1932

Facsimile:  (201) 326-1634

Attention: Mr. Abe Miller

With a copy to:

DREIER LLP

499 Park Avenue

New York, New York 10022

Telephone:  (212) 328-6110

Facsimile:  (212) 652-3701

Attention: Mark S. Fawer, Esq.

All notices given in accordance with the terms hereof shall be deemed received
on the next Business Day if sent by overnight courier, on the same day if sent
by facsimile before 5:00 p.m. (Chicago time) on a Business Day (if sent after
5:00 p.m. Chicago time on a Business Day, shall be deemed received on the next
Business Day), on the third (3rd) Business Day following deposit with the United
States Postal Service as a registered or

43


--------------------------------------------------------------------------------




certified mail with postage prepaid, or when delivered personally or otherwise
received or refused.  Either party hereto may change the address for receiving
notices, requests, demands or other communication by notice sent in accordance
with the terms of this Section 15.6.  All respective attorneys for Buyer and
Seller may give and receive notices on their behalf.

15.7         Waiver of Trial by Jury.  IN ANY LAWSUIT OR OTHER PROCEEDING
INITIATED BY BUYER UNDER OR WITH RESPECT TO THIS AGREEMENT, EACH OF SELLER AND
BUYER WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY.  IN ADDITION, EACH OF
SELLER AND BUYER WAIVES ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION PROVIDED
FOR IN THE AGREEMENT.

15.8         Confidentiality.  Except that which is in the public domain by
virtue of Seller’s reporting or press releases, neither party shall, without the
prior written consent of the other party, unilaterally issue a press release or
other media publicity of any kind whatsoever with respect to Seller, Buyer or
this Agreement or disclose to any third party (other than the Buyer Disclosure
Parties) the existence of this Agreement or any term or condition of this
Agreement (including, without limitation, the Purchase Price) or the results of
any inspections or studies undertaken in connection herewith; provided, however,
if disclosure is required by law, by SEC rules or regulations, or by the rules
or regulations of any stock exchange on which the shares of Equity Residential
are traded, such disclosure shall not be subject to the other party’s approval. 
Buyer agrees to keep confidential any of the documents, material or information
regarding the Properties supplied to Buyer by Seller or by any third party at
the request of Seller, including, without limitation, any environmental site
assessment reports furnished to Buyer, except Buyer may share such documents,
material and information with Buyer Disclosure Parties on a “need to know”
basis, unless Buyer is compelled to disclose such documents, material or
information by law or regulation or by subpoena or court order or decree.  Buyer
agrees to indemnify and hold harmless Seller from and against any and all
losses, damages, claims and liabilities of any kind (including, without
limitation, reasonable attorney’s fees) arising out of a breach by Buyer or
Buyer Disclosure Parties of the provisions of this Section 15.8.  In the event
that the Closing does not occur in accordance with the terms of this Agreement,
Buyer shall promptly return to Seller all of the documents, materials and
information regarding the Property supplied to Buyer by Seller or at the request
of Seller.  The provisions of this Section 15.8 shall survive the Closing or the
earlier termination of this Agreement; provided, however, that (i) Buyer may
retain one copy of any such documents, materials and information for its legal
files, subject to the confidentiality obligations set forth herein; and
(ii) internal notes, analyses and other proprietary materials may be retained by
Buyer and do not need to be provided to Seller (but shall also be subject to the
confidentiality restrictions above).

15.9         Publicity.  Between the Effective Date and the Closing, Seller and
Buyer shall discuss and coordinate with respect to any public filing or
announcement concerning the purchase and sale as contemplated hereunder;
provided that Buyer acknowledges ERP and its general partner, Equity
Residential, are subject to the public company reporting requirements of the
Securities Act of 1933 as amended, the Securities Exchange Act of 1934, as
amended, and the Rules and Regulations of the U.S.  Securities and Exchange
Commission (the “SEC”), promulgated thereunder, which may obligate the Seller to
effect public filings or announcements concerning this Agreement and the
transactions contemplated hereby.  Buyer understands and

44


--------------------------------------------------------------------------------




acknowledges that ERP and its general partner, Equity Residential, are required
to file this Agreement, or a form hereof, under cover of Form 8-K with the SEC.

15.10       No Memorandum of Agreement.  This Agreement or any notice or
memorandum hereof shall not be recorded in any public record except if a claim
is brought for specific performance and a lis pendens or similar instrument is
filed in connection therewith.  A violation of this prohibition shall constitute
a material breach by Buyer, entitling Seller to terminate this Agreement.

15.11       Counterpart Signatures.  This Agreement may be signed in any number
of counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

15.12       Designation of Escrowee as Reporting Person.  Seller and Buyer
hereby designate Escrowee to act as and perform the duties and obligations of
the “reporting person” with respect to the transaction contemplated by this
Agreement for purposes of 26 C.F.R.  Section 1.6045-4(e)(5) relating to the
requirements for information reporting on real estate transaction closed on or
after January 1, 1991.  In this regard, Seller and Buyer each agree to execute
at Closing, and to cause the Escrowee to execute at Closing, a designation
agreement, designating Escrowee as the reporting person with respect to the
transaction contemplated by this Agreement.

15.13       Weekends and Legal Holidays.  Whenever the time for performance of a
covenant or condition required to be performed pursuant to the terms of this
Agreement falls upon a day that is not a Business Day, such time for performance
shall be extended to the next Business Day.  Otherwise all references herein to
“days” shall mean calendar days.

15.14       Facsimile Signatures.  Signatures to this Agreement transmitted
electronically shall be valid and effective to bind the party so signing.  Each
party hereto agrees to promptly deliver to the other party an executed original
to this Agreement with its actual signature, but a failure to do so shall not
affect the enforceability of this Agreement, it being expressly agreed that each
party to this Agreement shall be bound by its own telecopied signature and shall
accept the telecopied signature of the other party to this Agreement.

15.15       Legal Representation.  Each party hereto has been represented by
legal counsel in connection with the negotiation of the transactions herein
contemplated and the drafting and negotiation of this Agreement.  Each party
hereto and its counsel has had an opportunity to review and suggest revisions to
the language of this Agreement.  Accordingly, no provision of this Agreement
shall be construed for or against or interpreted to the benefit or disadvantage
of any party by reason of any party having or being deemed to have structured or
drafted such provision.

15.16       Prevailing Party Attorney Fees.  If either Seller or Buyer files
suit to enforce the obligations of the other party under this Agreement, the
prevailing party shall be entitled to recover the reasonable fees and expenses
of its attorneys from the non-prevailing party.  If this Agreement is terminated
due to the default of a party, then the defaulting party shall pay any fees

45


--------------------------------------------------------------------------------




or charges due to Escrowee for holding the Earnest Money as well as any escrow
cancellation fees.

15.17       Post-Closing Survival, Generally.  Subject to any provisions of this
Agreement expressly governing the survival of specific obligations after
Closing, if the Closing occurs, any obligations in this Agreement or in any
instrument delivered pursuant to this Agreement which, by their nature, are
contemplated to be performed subsequent to Closing, shall be deemed to survive
Closing.

15.18       Headings.  The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

15.19       Invalidity and Waiver.  If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative.  The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

15.20       Further Assurances.  In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or material expense, on or
after the Closing any further deliveries and assurances as may be reasonably
necessary to consummate the transactions contemplated hereby or to further
perfect the conveyance, transfer and assignment of the Interest to Buyer.

[SIGNATURE PAGE FOLLOWS]

46


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized signatory, effective as of the day and year
first above written.

 

SELLER:

 

 

 

 

 

[SELLER ENTITY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

BUYER:

 

 

 

 

 

[BUYER ENTITY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

LEXFORD MANAGEMENT COMPANY:

 

 

 

 

 

 

 

 

Equity Apartment Management LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

47


--------------------------------------------------------------------------------


EXHIBIT K

EMPLOYMENT MATTERS AGREEMENT

This EMPLOYMENT MATTERS AGREEMENT (“Agreement”) is entered into as of the      
day of           , 2006 by and among ERP OPERATING LIMITED PARTNERSHIP, an
Illinois limited partnership (“ERP”), and EMPIRIAN PROPERTY MANAGEMENT, INC., a
Delaware corporation (the “Empirian”).

WHEREAS, Seller (or its Affiliates) and Buyer have concurrently entered into the
Purchase Agreements (as defined herein), which provides that ERP agrees to sell
its sole membership interest in ERP/Lexford, LLC and Lexford OP agrees to
(i) sell its sole membership interests in the Lexford OP LLCs (as defined
therein); and (ii) cause certain owners of multifamily residential real estate
projects to convey title to such projects to Buyer or its affiliates pursuant to
the terms and conditions thereof; and

WHEREAS, the Purchase Agreements require the execution and delivery of this
Agreement on the Closing Date.  Capitalized terms not otherwise defined herein
shall have the meanings employed in the Purchase Agreements.

NOW THEREFORE, in consideration of the promises and mutual undertakings set
forth herein, and for other good and valuable consideration, the parties agree
as follows:

Section 1.  Employment Matters

1.1           Employment Matters:   Retention and Severance Programs.

1.1.1        Retention and Severance Programs.  ERP has adopted and provided
Buyer with a copy of the Summary of Lexford Retention/Severance Program (the
“Retention/Severance Program”), for all Lexford employees of its affiliate,
Equity Residential Properties Management Corp, (“ERPM”) who are employed at the
Properties, at the premises subject to the Reynoldsburg Lease or otherwise
dedicated to the Lexford Assets (such as regional and district managers) as of
the Closing Date (collectively the “Lexford Employees”).  ERP shall cause ERPM
to terminate the employment of all Lexford Employees employed by it as of the
Closing Date.  At Closing, Empirian shall offer employment to all the Lexford
Employees on substantially similar terms and conditions as their current
employment (subject to the eligibility requirements of Empirian’s employee
benefit plans’ terms and conditions, and excluding any programs for long-term
compensation of stock and options, deferred compensation and employee stock
ownership) based on the Lexford Employees current compensation as set forth in
the schedule provided to Buyer on June 19, 2006 and the terms and conditions set
forth in the summary plan descriptions that Seller provided to Buyer on the
Merrill Corp. Datasite-Project Blackbird website for this transaction.

1.1.2        ERP shall maintain full responsibility, without any prorations, for
payment of the following benefits due to any of the Lexford Employees on or
after the Closing Date:  (i) all salaries, compensation, unused sick time and

K-1


--------------------------------------------------------------------------------




personal time, workers compensation claims and any other employment related
claims of any nature (specifically including claims arising out of the failure
to follow any “group termination” requirements under the Older Worker Benefits
Protection Act (“OWBPA”)), allocable to the period prior to the Closing Date;
(ii) a prorated performance bonus and the cash equivalent of a prorated
long-term compensation, if applicable, in the amounts determined by ERP, for the
period the Lexford Employee worked during 2006 through the Closing Date (it
being understood that said proration shall be performed by Seller solely for the
purpose of determining the amounts to be paid by Seller to said employees for
the period through the Closing Date, is not intended as a proration between
Buyer and Seller, and shall not obligate Buyer (or any Affiliate thereof) to pay
any portion of said performance bonuses or long-term compensation that is not
paid by Seller); (iii) vesting of the unvested stock options and restricted
shares held by the Lexford Employee as of the Closing Date, subject to the terms
and conditions of any applicable employee benefit plans; and (iv) the Retention
Benefits, as defined in the Retention/Severance Program (collectively the
“Seller Retained Employee Liabilities”).  ERP will issue checks for any amounts
required under this Section 1.1.2 to all eligible employees, less appropriate
withholdings and deductions.  The Retention/Severance Program provides that
Retention Benefits to be paid to each Lexford Employee by Seller are contingent,
in addition to other conditions, upon the employee’s continued employment
through a date to be determined by ERP and Empirian, which date will be no later
than the last day of the sixth month following the Closing (the “Retention
Benefits Date”).

1.1.3        Empirian shall assume full responsibility, without any prorations,
for payment of the Severance Benefits, as defined in (and subject to the
contingencies in) the Retention/Severance Program, due to any of the Lexford
Employees on or after the Closing Date (but in no event after the Retention
Benefits Date), subject to a maximum total cap of Four Million and No/100
Dollars ($4,000,000) in severance payments to be allocated to the employees
entitled to such payments on a first come/first serve basis.  Empirian will
issue checks for any amounts required under this Section 1.1.3 to all eligible
employees, less appropriate withholdings and deductions.

1.1.4        As a condition to receiving any benefit from ERP or Empirian under
the Retention/Severance Program, each Lexford Employee shall execute and deliver
to ERP and Empirian a Release releasing ERP, Buyer, Empirian and their
Affiliates from any claims arising out of or relating to their employment and/or
termination of employment with ERP, Buyer, Empirian and/or their Affiliates in
the form attached hereto as Attachment K-1 as same shall be appropriately
modified to reference each such entity and to include, where appropriate,
language (to be reasonably agreed upon by counsel to ERP and Empirian) which
will be effective to release claims by workers over 40 and/or claims by workers
terminated pursuant to a “group termination,” in each case under the OWBPA and
any similar state or local legislation.  Notwithstanding anything to the
contrary set forth in the Retention/Severance Benefits Program, neither ERP nor
Empirian shall be obligated to make any payment of Retention Benefits or
Severance Benefits until the expiration of any waiting period or

K-2


--------------------------------------------------------------------------------




rescission period required by statute or reasonably recommended by counsel to
ERP and/or Empirian.  Without limitation of the Retention/Severance Program,
neither ERP nor Empirian shall be obligated to make any payment of Retention
Benefits or Severance Benefits to an employee terminated by Empirian for cause
(as defined in the Retention/Severance Benefits Program).

1.1.5        ERP shall maintain the Retention/Severance Program in accordance
with the terms thereof as of the date hereof.  In no event shall ERP amend,
modify or alter in any manner the Retention/Severance Program or adopt or agree
to any other severance programs, agreements or arrangements unless any such
changes are not binding upon Empirian, and ERP assumes full responsibility for
all costs and expenses relating to such changes.

1.2           Intentionally Omitted.

Section 2.  Miscellaneous

2.1           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

2.2           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be effective for purposes of
binding the parties hereto, but all of which shall together constitute one and
the same instrument.

2.3           Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

2.4           Severability.  In case any provision in, or obligation under, this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

2.5           Amendment, Waiver.  Neither this Agreement nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified except by an
instrument in writing signed by all parties hereto.

2.6           No Third Party Beneficiaries.  Except as may be specifically set
forth in this Agreement, nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the parties hereto and their respective
permitted successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third Persons to any
party, nor give any third Persons any right of subrogation or action against any
Party.

2.7           Purchase Agreements.  As used herein, “Purchase Agreements” means,
collectively, all of those certain (i) Lexford LLC Membership Interest Transfer

K-3


--------------------------------------------------------------------------------




Agreements by and between Lexford OP, as Seller, and one of the Buyer Parties,
as Buyer; (ii) Lexford LLC Membership Interest Transfer Agreement by and between
ERP and an affiliate of Buyer; and (iii) Agreement for Sale of Real Estate and
Related Property, each by and between the Property Owners, as Seller, and a
Buyer Party, as Buyer, each of even date herewith.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ERP:

 

BUYER:

 

 

 

ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership

 

EMPIRIAN PROPERTY MANAGEMENT, INC., a Delaware corporation

 

 

 

By:

Equity Residential, a Maryland real estate

 

By:

 

 

investment trust, its general partner

 

Name:

Henry Heinemann

 

 

 

Title:

President

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

K-4


--------------------------------------------------------------------------------


EXHIBIT M

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (“Agreement”) is entered into as of the       day
of                , 2006 by and among ERP OPERATING LIMITED PARTNERSHIP, an
Illinois limited partnership (“ERP”), and LEXFORD PROPERTIES, L.P., an Ohio
limited partnership (“Lexford OP”, and, together with ERP, the “Sellers”), and
EMPIRE GROUP HOLDINGS LLC, a Delaware limited liability company (the “Buyer”).

WHEREAS, Sellers and Affiliates of Sellers, on the one hand, and Buyer and
Affiliates of Buyer, on the other hand, have concurrently entered into the
Purchase Agreements (as defined herein), which provides that ERP agrees to sell
its sole membership interest in ERP/Lexford, LLC and Lexford OP agrees to
(i) sell its sole membership interests in each Owner LLC (as defined therein
and, together with ERP/Lexford LLC, the “Owner LLCs”); and (ii) cause certain
owners of multifamily residential real estate projects to convey title to such
projects to Buyer or its affiliates pursuant to the terms and conditions
thereof; and

WHEREAS, the Purchase Agreements require the execution and delivery of this
Agreement on the closing date.  Capitalized terms not otherwise defined herein
shall have the meanings employed in the Purchase Agreements or in the Employment
Matters Agreement referred to therein.

NOW THEREFORE, in consideration of the promises and mutual undertakings set
forth herein, and for other good and valuable consideration, the parties agree
as follows:

Section 1.  INDEMNIFICATION.

1.1           Sellers’ Indemnity.

1.1.1        Sellers shall defend, indemnify and hold harmless Buyer and its
respective officers, directors, principals, shareholders, employees, affiliates,
successors and assigns (each a “Buyer Indemnified Party” and, collectively, the
“Buyer Indemnified Parties”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements of whatever kind or nature, including
but not limited to, reasonable attorney’s fees and expenses (collectively
“Damages”) incurred or required to be paid by any of them as a result of, or
arising out of any of the following (specifically excluding, however, any such
amounts for which the Buyer Parties received a credit at Closing):  (a) a breach
of Sections 5.1.9 and 5.1.14 of each Purchase Agreement; (b) Sellers’ failure to
timely pay the Seller Retained Employee Liabilities and at or before Closing,
pay all secured and unsecured third party indebtedness for borrowed money or
otherwise of a liquidated amount encumbering or relating to any of the
Properties; (c) Sellers’ failure to pay when due  (or to reimburse Buyer
promptly for the payment of) all federal, state and local income, sales, use,
property, intangible and franchise taxes and any interest and penalties relating
thereto (collectively “Taxes”) of the Owner LLCs, any of the Property Owners or
any other entity through which any Owner

M-1


--------------------------------------------------------------------------------




LLC holds its interest in a Property Owner applicable to any period or portion
thereof ending on or prior to the Closing Date; (d) the litigation disclosed on
the Master Disclosure Schedule; any claim by a third party that is not an
Affiliate of Buyer for Damages suffered by said third party prior to Closing, if
said claim is similar in nature to any litigation disclosed on the Master
Disclosure Schedule and is based on a set of facts of a substantially similar
nature made by the other plaintiffs; and any litigation arising out of a
securities or related claim brought by any limited partner of ERP or any trust
unit owner of Equity Residential (EQR); (e) a breach of any representation or
warranty of any of the Seller Parties or non-fulfillment of any covenant to be
performed or complied with by any of the Seller Parties prior to the Closing
Date under the Purchase Agreements (but only to the extent the liabilities and
damages attributable thereto in the aggregate exceed $1,000,000); (f) a
non-fulfillment of any covenant to be performed or complied with by any of the
Seller Parties from and after the Closing Date under the Purchase Agreements; or
(g) except for matters included in (d) above, liability to third parties in
connection with any Seller’s or Property Owner’s original acquisition of any of
the Properties or any Seller’s original acquisition of the Interest, as
applicable, or the operation and management of any of the Properties or Lexford
Management Company prior to the Closing Date (specifically excluding any Damages
relating in any way to Hazardous Materials or the physical condition of the
Properties, other than Damages of said nature suffered prior to Closing by a
third party that is not an Affiliate of Buyer), but only to the extent such
liabilities and Damages in this subsection 1.1.1(g) (except to the extent
related to the Reynoldsburg Lease, the Service Contracts or any obligations of
Seller that are subject to proration or reproration under Section 2.3) in the
aggregate exceed $250,000.  Notwithstanding the foregoing, in no event shall
Sellers’ liability under subsection 1.1.1(e) in the aggregate, exceed
$20,000,000.  If the Sellers fail to make any payment otherwise required within
fifteen (15) days after proper demand therefore, the amount of such payment will
accrue interest payable by the Sellers at the rate of ten percent (10%) per
annum, beginning with the 16th day after the date of demand through and
including the date actually paid to the Buyer Indemnified Party entitled to
payment.

1.1.2        Notwithstanding anything to the contrary herein, promptly following
the presentation or commencement of prosecution of a claim, action or proceeding
against a Buyer Indemnified Party in respect of which indemnity may be sought
hereunder, such Buyer Indemnified Party will promptly notify the Sellers with
respect thereto.  In addition, a Buyer Indemnified Party will promptly notify
the Sellers after any action is commenced (by way of service of summons or other
legal process giving information as to the nature and basis of the claim)
against such Buyer Indemnified Party in respect of which indemnity may be sought
hereunder.  In any event, failure or delay to notify the Sellers will not
relieve the Sellers from their indemnification obligations hereunder, except to
the extent the Sellers are prejudiced or harmed by such failure or delay.  The
Sellers may choose to or will, if requested by a Buyer Indemnified Party, assume
the defense of any litigation or proceeding in respect of which indemnity may be
sought hereunder, including the employment of counsel reasonably satisfactory to
such Buyer Indemnified Party and the payment of the fees and expenses of such
counsel, in which event, except as provided below, Sellers will not be liable
for

M-2


--------------------------------------------------------------------------------




the fees and expenses of any other counsel retained by any Buyer Indemnified
Party in connection with such litigation or proceeding.  Should Sellers assume
the defense of any litigation or proceeding, Buyer will make the employees of it
or any of its affiliates available to Sellers to provide testimony and otherwise
provide reasonable assistance to Sellers, and Buyer will also preserve and make
all documents and other items specified by Sellers as evidentiary material
available to Sellers for inspection, copying and production in connection with
any such litigation or proceeding.  Sellers will not be liable for any
settlement of any litigation or proceeding effected without their prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.

1.2           Buyer’s Indemnity.

1.2.1        Buyer shall defend, indemnify and hold harmless Sellers and their
respective officers, directors, partners, principals, shareholders, employees,
affiliates, successors and assigns (each a “Seller Indemnified Party” and,
collectively the “Seller Indemnified Parties”) from and against any and all
Damages incurred or required to be paid by any of them as a result of, or
arising out of any of the following (specifically excluding, however, any such
amounts for any of the Seller Parties received a credit at Closing):  
(a) Buyer’s failure to timely pay the Buyer Assumed Employee Liabilities;
(b) Buyer’s failure to timely pay all Taxes of any Owner LLC, any of the
Property Owners or any other entity through which any Owner LLC holds its
interest in a Property Owner applicable to any period or portion thereof after
the Closing Date; (c) a breach of representation or warranty of any of the Buyer
Parties in any material respect under the Purchase Agreement (but only to the
extent that the damages and liabilities attributable thereto in the aggregate
exceed $1,000,000, but in no event shall such liabilities exceed $20,000,000);
(d) non-fulfillment of any material covenant in any material request to be
performed or complied with by any of the Buyer Parties under the Purchase
Agreements; (e) the operation and management of the Lexford Assets prior to the
Closing Date, not to exceed $250,000; provided that Buyer shall not be
responsible for any liabilities or obligations accruing prior to Closing under
the Reynoldsburg Lease, the Service Contracts, or any obligations of Seller that
are subject to proration or reproration under Section 2.3, (f) Hazardous
Materials or the physical condition of the Properties first present
post-Closing, or (g) the operation and management of the Properties on or after
the Closing Date.  If the Buyer fails to make any payment otherwise required
within fifteen (15) days after proper demand therefore, the amount of such
payment will accrue interest payable by the Buyer at the rate of ten percent
(10%) per annum, beginning with the 16th day after the date of demand through
and including the date actually paid to the Seller Indemnified Party entitled to
payment.

1.2.2        Notwithstanding anything to the contrary herein, promptly following
the presentation or commencement of prosecution of a claim, action or proceeding
against a Seller Indemnified Party in respect of which indemnity may be sought
hereunder, such Seller Indemnified Party will promptly notify the Buyer with
respect thereto.  In addition, a Seller Indemnified Party will promptly notify
the Buyer after any action is commenced (by way of service of summons or

M-3


--------------------------------------------------------------------------------




other legal process giving information as to the nature and basis of the claim)
against such Seller Indemnified Party in respect of which indemnity may be
sought hereunder.  In any event, failure or delay to notify the Buyer will not
relieve the Buyer from its indemnification obligations hereunder, except to the
extent the Buyer is prejudiced or harmed by such failure of delay.  The Buyer
will, if requested by a Seller Indemnified Party, assume the defense of any
litigation or proceeding in respect of which indemnity may be sought hereunder,
including the employment of counsel reasonably satisfactory to such Seller
Indemnified Party and the payment of the fees and expenses of such counsel, in
which event, Buyer will not be liable for the fees and expenses of any other
counsel retained by any Seller Indemnified Party in connection with such
litigation or proceeding.  Buyer will not be liable for any settlement of any
litigation or proceeding effected without its prior written consent.

Section 2.  MISCELLANEOUS.

2.1           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

2.2           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be effective for purposes of
binding the parties hereto, but all of which shall together constitute one and
the same instrument.

2.3           Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

2.4           Severability.  In case any provision in, or obligation under, this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

2.5           Amendment, Waiver.  Neither this Agreement nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified except by an
instrument in writing signed by all parties hereto.

2.6           No Third Party Beneficiaries.  Except as may be specifically set
forth in this Agreement, nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Indemnifying and Indemnified Parties and
their respective permitted successors and assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third Persons to any party, nor give any third Persons any right of subrogation
or action against any Party.

2.7           Purchase Agreements.  As used herein, “Purchase Agreements” means,
collectively, all of those certain (i) Lexford LLC Membership Interest Transfer
Agreements by and between Lexford OP, as seller, and one of the Buyer
affiliates, as

M-4


--------------------------------------------------------------------------------




buyer; (ii) Lexford LLC Membership Interest Transfer Agreement by and between
ERP and Buyer; and (iii) Agreement for the Purchase and Sale of Real Estate by
and between the Property Owners and a Buyer Party, each of even date herewith.

2.8           Prevailing Party Attorney Fees.  If either Seller or Buyer files
suit to enforce the obligations of the other party under this Agreement, the
prevailing party shall be entitled to recover the reasonable fees and expenses
of its attorneys from the non-prevailing party.  If this Agreement is terminated
due to the default of a party, then the defaulting party shall pay any fees or
charges due to Escrowee for holding the Earnest Money as well as any escrow
cancellation fees.

2.9           ERP Representations and Warranties.  ERP represents and warrants
that (i) each of ERP and its general partner was duly formed, is in good
standing, is duly authorized to execute and deliver this Agreement, (ii) there
is no conflict between this Agreement and either of ERP’s or its general
partner’s performance of ERP’s or its general partner’s obligations hereunder,
and (iii) there is no conflict between this Agreement and either of ERP’s or its
general partner’s organizational documents or any agreement, order or decree by
which either ERP or its general partner is bound.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

SELLERS:

 

BUYER:

 

 

 

ERP OPERATING LIMITED PARTNERSHIP,

 

EMPIRE GROUP HOLDINGS LLC,

an Illinois limited partnership

 

a Delaware limited liability company

 

 

 

By:

Equity Residential, a Maryland real estate

 

By:

 

 

investment trust, its general partner

 

Name:

 

 

 

 

Title:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LEXFORD PROPERTIES, L.P., an Ohio limited partnership

 

 

 

 

 

By:

Lexford Partners, L.L.C., its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Manager

 

 

 

M-5


--------------------------------------------------------------------------------